  

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

of

 

For Environmental Turnkey Solutions LLC and its Subsidiaries

 

among

 

Anthony Cialone, Anthony Escobedo, and Joseph Vecchio

 

and

 

Q2Earth, Inc.

 

dated as of

 

August 29, 2017

 

 1 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 3     ARTICLE II PURCHASE AND SALE 12     Section 2.01
Purchase and Sale. 12 Section 2.02 Purchase Price. 12 Section 2.03 Assumption of
Debt. 12 Section 2.04 Transactions to be Effected at the Closing. 13 Section
2.05 Closing Cash Price Adjustment. 14 Section 2.06 Earnout. 16 Section 2.07
Closing. 19 Section 2.08 Withholding Tax. 19 Section 2.09 Purchase Price
Allocation. 19 Section 2.10 Designation of Sellers’ Representative. 20    
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 21     Section 3.01
Authority of Sellers. 21 Section 3.02 Organization, Authority and Qualification
of the Company and the Acquired Subsidiaries. 21 Section 3.03 Capitalization;
Subsidiaries. 22 Section 3.04 [RESERVED]. 22 Section 3.05 No Conflicts;
Consents. 23 Section 3.06 Financial Statements. 23 Section 3.07 Undisclosed
Liabilities. 24 Section 3.08 Absence of Certain Changes, Events, and Conditions.
24 Section 3.09 Material Contracts. 24 Section 3.10 Real Property; Assets. 26
Section 3.11 Condition and Sufficiency of Assets. 27 Section 3.12 Intellectual
Property. 27 Section 3.13 Inventory. 28 Section 3.14 Accounts Receivable. 29
Section 3.15 Customers and Suppliers. 29 Section 3.16 Insurance. 29 Section 3.17
Legal Proceedings; Governmental Orders. 30 Section 3.18 Compliance With Laws;
Permits. 30 Section 3.19 Environmental Matters. 31 Section 3.20 Employee Benefit
Matters. 32 Section 3.21 Employment Matters. 35 Section 3.22 Taxes. 37 Section
3.23 Books and Records. 39 Section 3.24 Brokers. 39 Section 3.25 Transactions
with Affiliates. 39 Section 3.26 Investor Representations 39 Section 3.27 Full
Disclosure 40     ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 40    
Section 4.01 Organization and Authority of Buyer. 40 Section 4.02 No Conflicts;
Consents. 41 Section 4.03 Investment Purpose. 41 Section 4.04 Brokers. 41
Section 4.05 Legal Proceedings. 41 Section 4.06 Capitalization 41 Section 4.07
SEC Reports; Financial Statements. 41     ARTICLE V COVENANTS 42     Section
5.01 Conduct of Business Prior to the Closing. 42 Section 5.02 Access to
Information. 43 Section 5.03 No Solicitation of Other Bids. 44 Section 5.04
Notice of Certain Events. 45 Section 5.05 Confidentiality. 45 Section 5.06
Non-competition; Non-solicitation. 46 Section 5.07 Governmental Approvals and
Consents. 47 Section 5.08 Company Indebtedness. 48 Section 5.09 Closing
Conditions. 48 Section 5.10 Public Announcements. 48 Section 5.11 Further
Assurances. 48     ARTICLE VI TAX MATTERS 49     Section 6.01 Tax Covenants. 49
Section 6.02 Termination of Existing Tax Sharing Agreements. 50 Section 6.03 Tax
Indemnification. 50 Section 6.04 Straddle Period. 50 Section 6.05 Contests. 50
Section 6.06 Cooperation and Exchange of Information. 51 Section 6.07 Tax
Treatment of Indemnification Payments. 51 Section 6.08 Survival. 51 Section 6.09
Overlap. 51     ARTICLE VII CONDITIONS TO CLOSING 51     Section 7.01 Conditions
to Obligations of All Parties. 51 Section 7.02 Conditions to Obligations of
Buyer. 52 Section 7.03 Conditions to Obligations of Seller. 54     ARTICLE VIII
INDEMNIFICATION 55     Section 8.01 Survival. 55 Section 8.02 Indemnification By
Seller. 55 Section 8.03 Indemnification By Buyer. 56 Section 8.04 56 Section
8.05 Indemnification Procedures. 57 Section 8.06 Payments. 58 Section 8.07 Tax
Treatment of Indemnification Payments. 59 Section 8.08 Effect of Investigation.5
59 Section 8.09 Exclusive Remedies. 59     ARTICLE IX TERMINATION 59     Section
9.01 Termination. 59 Section 9.02 Effect of Termination. 60     ARTICLE X
MISCELLANEOUS 61     Section 10.01 Expenses. 61 Section 10.02 Releases. 61
Section 10.03 Notices. 61 Section 10.04 Interpretation. 62 Section 10.05
Headings. 62 Section 10.06 Severability. 63 Section 10.07 Entire Agreement. 63
Section 10.08 Successors and Assigns. 63 Section 10.09 No Third-party
Beneficiaries. 63 Section 10.10 Amendment and Modification; Waiver. 63 Section
10.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 63
Section 10.12 Specific Performance. 64 Section 10.13 Counterparts. 64 Section
10.14 Post Closing Covenants. 64

 

 2 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated as of
August 29, 2017, is entered into between Anthony Cialone (“Cialone” or a
“Seller”), Anthony Escobedo (a “Seller”), and Joseph Vecchio (a “Seller”, and
collectively with Anthony Cialone and Anthony Escobedo, the “Sellers”), and
Q2Earth, Inc. (f/k/a Q2Power Technologies, Inc.), a Delaware corporation
(“Buyer”).

 

RECITALS

 

WHEREAS, Sellers collectively own all of the Company’s issued and outstanding
equity interests (the “Membership Interests”) in Environmental Turnkey
Solutions, LLC, a Florida limited liability company (the “Company”);

 

WHEREAS, ETS owns all of the issued and outstanding equity interests of ETS
Realty1, LLC, a Florida limited liability company (“ETS Realty1”), ETS Compost,
LLC (“ETS Compost”), ETS Repairs & Maintenance, LLC (“ETS Repairs”), ETS
Transportation, LLC (“ETS Transportation”), and ETS of Sarasota, LLC (“ETS
Sarasota”, and collectively with the ETS Realty 1, ETS Compost, ETS Repairs, ETS
Transportation, and ETS Sarasota the “Acquired Subsidiaries”).

 

WHEREAS, Buyer has considered in its valuation of the Company and its Acquired
Subsidiaries its growth opportunities for which certain minimum financial and
operating results will be guaranteed through the application of the Earnout,
defined below, and the additional potential significant value of mineral sales
from the recently acquired Logue Road property over and above current Company
business operations.

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, all of the Membership Interests, for the consideration and subject to
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
Definitions

 

The following terms have the meanings specified or referred to in this ARTICLE
I:

 

“Accounting Principles” means in accordance with GAAP, applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
most recent fiscal year end as if such accounts were being prepared and audited
as of a fiscal year end.

 

“Acquisition Proposal” has the meaning set forth in Section 5.03(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

 3 

 



 

“Adjusted EBITDA” means with respect to any calculation period the net income
before interest, taxes, depreciation and amortization of the Company and its
Acquired Subsidiaries for such period determined in accordance with GAAP but
applied and calculated in a manner consistent with the Company’s and its
Acquired Subsidiaries consolidated Financial Statements, adjusted to exclude any
extraordinary non-recurring items of revenue (including but not limited to
insurance claim proceeds) and any indirect overhead charges of Buyer, but shall
include in expenses wages paid to the two principals of Seller (Cialone and
Escobedo), and any accounting costs associated with the preparation and
maintenance of the Company and Acquired Subsidiaries consolidated Financial
Statements for GAAP purposes.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Assignment” has the meaning set forth in Section 2.04(b)(i).

 

“Audited Financial Statements” has the meaning set forth in Section 3.06.

 

“Balance Sheet” has the meaning set forth in Section 3.06.

 

“Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Benefit Plan” has the meaning set forth in Section 3.20(a).

 

“BOA Loans” means the loans granted by Bank of America to the Company as
evidenced by Schedule I (a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Palm Beach, Florida are authorized or required by
Law to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Buyer’s Accountants” means Eisner Amper LLP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 2.07.

 

“Closing Date” has the meaning set forth in Section 2.07.

 

“Closing Indebtedness” means Indebtedness as of the Closing Date.

 

“Closing Working Capital” means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the open of business on
the Closing Date.

 

 4 

 



 

“Closing Statement” has the meaning set forth in Section 2.04(b)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals.

 

“Company Intellectual Property” means all Intellectual Property that is owned by
the Company.

 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.

 

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance registration, application or other filing by, to or with
any Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures, and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Current Assets” means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses, but excluding (a) the portion of any prepaid expense of
which Buyer will not receive the benefit following the Closing, (b) deferred Tax
assets and (c) receivables from any of the Company’s Affiliates, managers,
employees, officers or members and any of their respective Affiliates,
determined in accordance with generally accepted accounting principles (GAAP)
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Audited
Financial Statements for the most recent fiscal year end as if such accounts
were being prepared and audited as of a fiscal year end.

 

“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding payables to any of the Company’s Affiliates, managers,
employees, officers or members and any of their respective Affiliates, deferred
Tax liabilities and the current portion of long term debt, determined in
accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end as if such
accounts were being prepared and audited as of a fiscal year end.

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

“Earnout Shares” has the meaning set forth in Section 2.05.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, Lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

 5 

 



 

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Company as of: (i) the
date of this Agreement; and (ii) future years for which allocations have been
established and are in effect as of the date of this Agreement.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

 6 

 



 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Escrow” has the meaning set forth in Section 10.14(c).

 

“Financial Statements” has the meaning set forth in Section 3.06.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Government Contracts” has the meaning set forth in Section 3.09(a)(viii)

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication: (a) all obligations of such Person for borrowed money or in respect
of loans or advances, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
obligations arising from cash/book overdrafts, (d) all obligations (other than
guarantees and indemnities) of such Person secured by a Lien, (e) all capital
lease obligations, (f) all indebtedness for the deferred purchase price of
property or services with respect to which a Person is liable as obligor or
otherwise (including trade payables which are more than forty-five (45) days
past due based on the due date specified in the invoice thereof, or if no due
date is specified in the invoice or if no invoice exists, then based on past
custom and practice), (g) all liabilities classified as non-current liabilities
in accordance with GAAP, (h) all deferred compensation obligations that are owed
or that are not cancelable by unilateral action of an Acquired Company and may
become owing under agreements or arrangements existing as of the Closing, (i)
all obligations that are owed or that are not cancelable by unilateral action of
any Acquired Company and may become owing under agreements or arrangements
existing as of the Closing in consideration for non-competition,
non-solicitation, consulting, intellectual property assignment or protection, or
information confidentiality obligations of any current or former employee,
consultant, agent, officer, director, contractor or other service provider of or
to any Acquired Company, (j) all deferred rent obligations, (k) unpaid Seller
Expenses and any other amounts that are payable or would become payable by an
Acquired Company to Persons other than the Parties directly or indirectly as a
result of the transactions contemplated by this Agreement, (l) any customer
over-payments, and (m) all accrued interest, prepayment premiums or penalties
related to any of the foregoing; provided, however, Indebtedness shall not
include obligations of the Company with respect to the BOA Loans, the Santucci
Note, the Logue Road Note, or such other debt replaced by the Q2 Promissory
Notes.

 

 7 

 



 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Insurance Policies” has the meaning set forth in Section 3.16.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); and (f)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation.

 

“Intellectual Property Registrations” has the meaning set forth in Section
3.12(b).

 

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Interim Financial Statements” has the meaning set forth in Section 3.06.

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any Seller or any
managing member, limited liability company manager or executive officer of the
Company, after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.07.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against any Acquired Company, any filing or agreement to file a financing
statement as debtor under the Uniform Commercial Code or any similar statute.

 

 8 

 



 

“Logue Road Note” means that certain Promissory Note issued by ETS Reality1 to
Joseph Vecchio dated May 25, 2017 in the original principal amount of $1,500,000
for the purchase of the property located in Myakka, Florida (the “Logue Road
Property”).

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of any Seller to consummate the transactions contemplated hereby on a timely
basis; provided, however, that “Material Adverse Effect” shall not include any
event, occurrence, fact, condition or change, directly or indirectly, arising
out of or attributable to: (i) general economic or political conditions; (ii)
conditions generally affecting the industries in which the Company operates;
(iii) any changes in financial or securities markets in general; (iv) act of war
(whether or not declared), armed hostilities or terrorism, or the escalation or
worsening thereof; (v) any action required or permitted by this Agreement,
except pursuant to Section 3.05 and Section 5.07; (vi) any changes in applicable
Laws or accounting rules, including GAAP; or (vii) the public announcement,
pendency or completion of the transactions contemplated by this Agreement;
provided further, however, that any event, occurrence, fact, condition or change
referred to in clauses (i) through (iv) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or could
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition or change has a disproportionate effect on the Company compared to
other participants in the industries in which the Company conducts its
businesses.

 

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

“Material Customers” has the meaning set forth in Section 3.15(a).

 

“Material Suppliers” has the meaning set forth in Section 3.15(b).

 

“Membership Interests” has the meaning set forth in the recitals.

 

“Multiemployer Plan” has the meaning set forth in Section 3.20(c).

 

“Net AR” means the aggregate amount of current accounts receivable (not aged
more than 45 days) plus cash on hand, less the aggregate amount of all accounts
payable and accrued expenses (including Seller’s Expenses), all in accordance
with GAAP (for instance, insurance proceeds or deferred revenue shall not be
considered AR); provided, however, that with respect to accounts receivable from
each of Brightview, Lely CDD, Landcare, ETI and Lipmans, receivables not aged
more than 60 days shall be considered current.

 

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.20(a)

 

“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited
liability, general or otherwise), limited liability company or natural person,
its governing instruments as required or contemplated by the laws of its
jurisdiction of organization.

 

 9 

 



 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.20(c).

 

“Real Property” means the real property owned, leased, or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Recapitalization” means a reverse split of the Buyer’s common stock approved by
the Seller’s stockholders and Board of Directors that affects all common
stockholders equally, in which case any common shares set forth in this
Agreement would be divided by the approved reverse split ratio and any stock
price would be multiplied by the approved reverse split ratio, unless the
parties agrees otherwise in writing.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all
directors/managing members, managers, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person.

 

“Restricted Business” means the manufacturing and/or sale of compost, soil and
mulch.

 

 10 

 



 

“Restricted Period” has the meaning set forth in Section 5.06(a).

 

“Seller” or “Sellers” has the meaning set forth in the preamble.

 

“Seller Expenses” means the costs, fees and expenses incurred by the Sellers
and/or the Company and/or any of the Acquired Subsidiaries in connection with
this Agreement and the consummation (or the preparation for the consummation) of
the transactions contemplated hereby (including fees and expenses of legal
counsel, accountants, investment bankers and other representatives and
consultants).

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

“Seller’s Accountants” means Adelman Katz & Mond LLP.

 

“Sellers’ Representatives” has the meaning set forth in Section 2.10.

 

“Straddle Period” has the meaning set forth in Section 6.04.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Claim” has the meaning set forth in Section 6.05.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return, or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means the State of Florida.

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Transaction Documents” means this Agreement, and the Employment Agreements for
Cialone and Escobedo, the Lock-Up Agreements, the Q2 Promissory Notes, the
Membership Interests Assignment and the indemnification agreements with Vecchio
and any other guarantor of the USDA Loan.

 

“Union” has the meaning set forth in Section 3.21(b).

 

“Vecchio Note” means that certain Promissory Note issued by the Company to
Joseph Vecchio dated September 8, 2016 in the original principal amount of
$3,000,000.

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

 11 

 



 

ARTICLE II
Purchase and sale

 

Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, all of Sellers’ collective right, title, and interest in and to
the Membership Interests, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.

 

Section 2.02 Purchase Price. The aggregate amount to be paid for the Membership
Interests shall be Twelve Million Dollars ($12,000,000) (the “Purchase Price”),
subject to the adjustments set forth in this Agreement. The Purchase Price shall
be paid by the Buyer as follows:

 

(a) An amount equal to Two Million Five Hundred Thousand Dollars ($2,500,000),
as adjusted pursuant to Section 2.05, to be paid or distributed pursuant to the
terms of the Waterfall Schedule as set forth in Schedule 2.02(a) at Closing (the
“Closing Cash Purchase Price”); and

 

(b) An amount equal to Six Million Dollars ($6,000,000) of the Purchase Price
(the “Stock Consideration Purchase Price”), will be payable at Closing by the
issuance to the Sellers, pursuant to their respective Allocation Percentages, in
the number of shares of restricted common stock of Buyer equal to the Stock
Consideration Purchase Price divided by $0.15 per share for a total of forty
million (40,000,000) shares (“Q2 Stock Consideration”), and subject to the
Earnout set forth in Section 2.06, the Escrow, and any Recapitalization; and

 

(c) An amount equal to Three Million Five Hundred Thousand Dollars ($3,500,000)
will be payable by Buyer in secured promissory notes in the form of one which is
attached hereto as Exhibit A-1 (with respect to Vecchio) and Exhibit A-2 (with
respect to Cialone and Escobedo) to be paid pursuant to the terms of the
Waterfall Schedule listed on Schedule 2.02(c) as such Waterfall Schedule is
updated in connection with Closing (the “Q2 Promissory Notes”), and subject to
the Escrow. The Q2 Promissory Notes will be paid at the closing of the Buyer’s
next funding in a minimum aggregate amount of Fifteen Million Dollars
($15,000,000) but no later than nine (9) months from Closing, provided $250,000
in principal and interest payments are made to Vecchio each fiscal quarter
commencing on January 1, 2018 (assuming closing on or before November 15, 2017,
and if Closing is after, then starting on April 1, 2018). The Q2 Promissory
Notes will provide security in the form of additional Q2 common stock plus a
penalty, as set forth more fully therein.

 

The Purchase Price shall be allocated among the Sellers as set forth on Exhibit
B at the time of the Closing (the relative allocation among Sellers after
satisfaction of the amounts set forth on the Waterfall Schedule above the line
labeled “Member Cash Distributions” being their respective “Allocation
Percentages”).

 

Section 2.03 Assumption of Debt. All Indebtedness and other liabilities of the
Company will be assumed by the Buyer at Closing as specifically set forth in
this Section 2.03:

 

(a) The Closing Indebtedness will be assumed by the Buyer, but shall be subject
to an adjustment to Closing Cash Purchase Price as set forth and be paid out
pursuant to the Waterfall Schedule 2.02(a);

 

(b) The BOA Loans will be assumed by the Buyer, subject to the consent of the
lender and the agreement for Joseph Vecchio to maintain any required collateral
agreement with the lender, and subject to anticipated refinancing pursuant to
the USDA Loan (and if the USDA Loan is outstanding at Closing the USDA Loan will
be assumed by the Buyer as a factor of Buyer owning all of the equity interests
of the Company); and

 

 12 

 



 

(c) The Logue Road Note will be assumed by the Buyer; provided however, (i) if
the USDA Loan is approved and allowed to be transferred to the Buyer
post-Closing, any of the Sellers who provided personal guarantees would remain
as personal guarantors following Closing subject to Buyer’s agreement to
indemnify such persons as more specifically set forth in Section 10.14, below;
and (ii) if the Company’s USDA Loan is not approved or not allowed to be assumed
by the Buyer after Closing, if applicable, the Logue Road Note shall be extended
to provide a 10 year amortization with an interest rate not to exceed 8% with no
payments due until the Logue Road Property is properly permitted for full use by
the Buyer to remove material from the borrow pit and proper permitting is
obtained to compost green waste onsite. The holder of said note shall retain his
security interest and mortgage on the Logue Road Property through maturity of
that obligation; provided further, said security interest shall apply only to
the Logue Road Property and shall not provide recourse or be
cross-collateralized with any other assets of the Buyer.

 

(d) The Santucci Note, a portion of which will be paid at Closing per the
Waterfall Schedule and the balance to be paid per the terms of that Note, it
being understood by the parties that if such post-Closing balance is not repaid
with proceeds from the USDA Loan, the Sellers will repay the post-Closing
Balance to Santucci from the proceeds of the Q2 Promissory Notes.

 

Section 2.04 Transactions to be Effected at the Closing.

 

(a)At the Closing, Buyer shall deliver to Sellers:

 

(i) the Closing Cash Purchase Price as adjusted and Waterfall pay-out pursuant
to Section 2.05(a) and the corresponding Schedule; and

 

(ii) the Q2 Stock Consideration, minus the Earnout Shares and the Escrow shares;

 

(iii) each Q2 Promissory Note, minus the Escrow amount; and

 

(iv) the Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.03 of this Agreement.

 

(b) At the Closing, Sellers shall deliver to Buyer:

 

(i) an assignment of the Membership Interests held by each Seller to Buyer in
form and substance satisfactory to Buyer (collectively, the “Membership Interest
Transfer Powers”), duly executed by each Seller;

 

(ii) the Employment Agreements and Lock-Up Agreements; and

 

(iii) any other Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Sellers at or prior to
the Closing pursuant to Section 7.02 of this Agreement.

 

 13 

 



 

Section 2.05 Closing Cash Price Adjustment.

 

(a)Closing Cash Purchase Price.

 

(i) In order to determine the Closing Cash Purchase Price, Sellers shall prepare
in good faith and, not less than three (3) Business Days before the Closing
Date, deliver to Buyer (A) an estimated balance sheet of the Company (the
“Estimated Closing Date Balance Sheet”) as of the open of business on the
Closing Date, and (B) a certificate, executed by Cialone and Company (the
“Estimated Closing Cash Purchase Price Certificate”) setting forth the Sellers’
good faith estimate as of the open of business on the Closing Date of: (1) the
Closing Indebtedness, (2) the Seller’s Expenses, (3) the Net AR amount, and (4)
any other items set forth on Schedule 2.02(a) in each case as of the open of
business on the Closing Date and prepared in accordance with the Accounting
Principles, along with Sellers’ calculation of the resulting estimated Closing
Cash Purchase Price based upon the amount by which Net AR is less than zero
(which will result in a decrease to the principal amount of the Q2 Promissory
Note by such amount) or exceeds zero (which will result in an increase in the
Estimated Closing Cash Purchase Price by such amount, with the increased amount
paid to the Sellers when the appropriate AR is actually received by the Company)
(the “Estimated Closing Cash Purchase Price”). The Estimated Closing Cash
Purchase Price (including the calculations set forth therein) shall be prepared
in accordance with the Accounting Principles. Following the delivery of the
Estimated Closing Cash Purchase Price Certificate for a period of two (2)
Business Days thereafter (the “Pre-Closing Review Period”), upon request by
Buyer, the Company shall provide Buyer and its representatives and accountants
with reasonable access, during normal business hours, to the Company’s relevant
employees, personnel, counsel, representatives, advisors and outside
accountants, in each case to the extent involved with, and to the accounting and
financial books and records of the Company related to, the preparation of the
Estimated Closing Cash Purchase Price Certificate and the calculations set forth
therein (including all components thereof). If the Buyer notifies the Sellers in
writing of any objection to the Estimated Closing Cash Purchase Price
Certificate or the calculations set forth therein (including all components
thereof) during the Pre-Closing Review Period, Buyer and the Sellers shall
attempt in good faith to resolve any disputes regarding the applicable
component(s) of the Estimated Closing Cash Purchase Price Certificate and the
calculations set forth therein prior to end of the Pre-Closing Review Period,
and to the extent that they are able to resolve any such disputes, the Sellers
will deliver an updated Estimated Closing Cash Purchase Price Certificate to the
Buyer reflecting the resolution of any such disputes prior to Closing; provided
that the delivery of any such update to the Estimated Closing Cash Purchase
Price Certificate shall not affect or otherwise delay the Closing. If Buyer and
the Company are unable to resolve all disputes regarding a component of the
Estimated Closing Cash Purchase Price Certificate prior to Closing, then the
amount of such component as set forth in the Estimated Closing Cash Purchase
Price Certificate delivered by the Sellers (including any update thereto
delivered pursuant to the prior sentence) shall be submitted to an independent
accountant for final determination, as set forth below, and the parties may
either delay Closing until such determination is made or close the acquisition
with the disputed amount to be paid or refunded after Closing as determined by
the independent accountant. The Waterfall Schedule shall be updated to be
consistent with the Estimated Closing Cash Purchase Certificate as in effect at
the time of Closing.

 

 14 

 



 

(ii) Resolution of Disputes. If Sellers’ Representative and Buyer fail to reach
an agreement with respect to all of the matters set forth in this section, then
any amounts remaining in dispute (“Disputed Amounts” and any amounts not so
disputed, the “Undisputed Amounts”) shall be submitted for resolution to the
office of David Brooks and Associates or, if David Brooks and Associates is
unable to serve, Buyer and Seller shall appoint by mutual agreement the office
of an impartial nationally recognized firm of independent certified public
accountants other than Seller’s Accountants or Buyer’s Accountants (the
“Independent Accountant”) who, acting as experts and not arbitrators, shall
resolve the Disputed Amounts only and make any adjustments to the Estimated
Closing Cash Purchase Price. The parties hereto agree that all adjustments shall
be made without regard to materiality. The Independent Accountant shall only
decide the specific items under dispute by the parties and their decision for
each Disputed Amount must be within the range of values assigned to each such
item in the Closing Statement and the Statement of Objections, respectively.

 

(iii) Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Sellers, on the one hand, and by Buyer,
on the other hand, based upon the percentage that the amount actually contested
but not awarded to Sellers or Buyer, respectively, bears to the aggregate amount
actually contested by Sellers and Buyer.

 

(iv) Determination by Independent Accountant. The Independent Accountant shall
make a determination as soon as practicable within 30 days (or such other time
as the parties hereto shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Estimated
Closing Cash Purchase Price Certificate and/or the Closing Cash Purchase Price
shall be conclusive and binding upon the parties hereto.

 

(b) Post-Closing Adjustment.

 

(i) Within sixty (60) days after the Closing Date, Buyer shall prepare and
deliver to Seller’s Representative a statement setting forth its calculation of
Actual Closing Cash Purchase Price, which statement shall contain a balance
sheet of the Company as of the Closing Date (without giving effect to the
transactions contemplated herein), a calculation as of the actual Closing Date
of (i) Closing Indebtedness, (ii) Seller’s Expenses, (iii) Net AR, and (iv) any
other item listed on Schedule 2.02 (the “Closing Statement”).

 

(ii) The post-closing adjustment shall be an amount equal to the Actual Closing
Cash Purchase Price minus the Estimated Closing Cash Purchase (the “Post-Closing
Adjustment”). If the Post-Closing Adjustment is a positive number, Buyer shall
pay to Seller an amount equal to the Post-Closing Adjustment. If the
Post-Closing Adjustment is a negative number, Seller shall pay to Buyer an
amount equal to the Post-Closing Adjustment.

 

(c)Examination and Review.

 

(i) Examination. After receipt of the Closing Statement, Seller’s Representative
shall have 30 days (the “Review Period”) to review the Closing Statement. During
the Review Period, Seller’s Representative and its Accountants shall have full
access to the books and records of the Company, the personnel of, and work
papers prepared by, Buyer and/or Buyer’s Accountants to the extent that they
relate to the Closing Statement and to such historical financial information (to
the extent in Buyer’s possession) relating to the Closing Statement as Seller’s
Representative may reasonably request for the purpose of reviewing the Closing
Statement and to prepare a Statement of Objections (defined below), provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Buyer or the Company.

 

 15 

 

 

 

(ii) Objection. On or prior to the last day of the Review Period, Seller’s
Representative may object to the Closing Statement by delivering to Buyer a
written statement setting forth Seller’s Representative’s objections in
reasonable detail, indicating each disputed item or amount and the basis for
Seller’s Representative’s disagreement therewith (the “Statement of
Objections”). If Seller’s Representative fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Statement and
the Post-Closing Adjustment, as the case may be, reflected in the Closing
Statement shall be deemed to have been accepted by Seller’s Representative. If
Seller’s Representative delivers the Statement of Objections before the
expiration of the Review Period, Buyer and Seller’s Representative shall
negotiate in good faith to resolve such objections within 20 days after the
delivery of the Statement of Objections (the “Resolution Period”), and, if the
same are so resolved within the Resolution Period, the Post-Closing Adjustment
and the Closing Statement with such changes as may have been previously agreed
in writing by Buyer and Seller’s Representative, shall be final and binding.

 

(d) Payments of Post-Closing Adjustment.

 

(i) Except as otherwise provided herein, any payment of the Post-Closing
Adjustment shall (A) be due (x) within 10 Business Days of acceptance of the
applicable Closing Statement or (y) if there are Disputed Amounts, then within
10 Business Days of the resolution described in clause (v) above; and (B) be
paid by wire transfer of immediately available funds to such account as is
directed by Buyer or Seller’s Representative, as the case may be.

 

(e) Adjustments for Tax Purposes. Any payments made pursuant to Section 2.05
shall be treated as an adjustment to the Closing Cash Purchase Price by the
parties for Tax purposes, unless otherwise required by Law.

 

Section 2.06 Earnout. The Earnout shall equal a number of shares of Buyer common
stock equal to 10,000,000 shares (the “Earnout Shares”), and will be subject to
a twelve (12) month earnout pursuant to the following provisions. For purposes
of clarity, the number of Earnout Shares shall be fixed and shall not be
adjusted based upon any changes in the fair market value of the Buyer’s common
stock, subject only to any Recapitalization.

 

(a) The Earnout Shares shall be released to Sellers if the Company and its
Acquired Subsidiaries are able to obtain an Adjusted EBITDA annual (12 months)
run rate of a minimum of Two Million Five Hundred Thousand Dollars ($2,500,000)
based on the average Adjusted EBITDA during six consecutive months during the
twelve month period following Closing (the “EBITDA Goal”). In the event the
EBITDA Goal is not met during such twelve-month period, the Earnout Shares that
shall be released shall be reduced by a percentage which shall equal to the
difference between the Company’s and its Acquired Subsidiaries’ actual
historical Adjusted EBITDA during the 12 months subsequent to the Closing and
the Baseline EBITDA, reduced further by any Cashflow Shortfall Reduction set
forth in Section 2.06(i). The Baseline EBITDA shall be the annual run rate
EBITDA of the Company and its Acquired Subsidiaries based upon the average prior
six (6) months of operations prior to Closing.

 

 16 

 



 

(b) By means of example: if the Baseline EBITDA is $1,500,000, and during the 12
months following Closing the EBITDA Goal is not achieved, but actual historical
Adjusted EBITDA during such 12 month period is $2,000,000, then 50% of the
Earnout Shares (5,000,000 shares) will be delivered to the Sellers and the
remaining 50% Earnout Shares (5,000,000 shares) will be forfeited. This is
calculated as follows: $2,500,000 (Goal) minus $1,500,000 (Baseline) equals
$1,000,000. Actual Adjusted EBITDA fell $500,000 short of Goal ($500,000 divided
by $1,000,000 equals 0.50). This calculation is assuming there is no Cashflow
Shortfall Reduction. The parties further agree that no more than $350,000 of the
EBITDA Goal shall be comprised of operations from the removal and sale of fill
material from the Logue Road Property.

 

(c) Within forty-five (45) calendar days (i) after notification by Sellers to
Buyer that they believe the Company has met the EBITDA Goal or (ii) after the
end of the twelve month period following Closing, Buyer shall prepare and
deliver to the Sellers’ Representative a reasonably detailed statement (the
“EBITDA Statement”) setting forth, along with the related calculations, Buyer’s
good faith determination of the actual amount of Adjusted EBITDA and the number
of Earnout Shares to be released, together with copies of such documentation
used in the calculations thereof as may be reasonably requested by the Sellers
Representative to allow the Sellers Representative and its advisors to review
such calculations and the related adjustments to the Purchase Price. The EBITDA
Statement and the determinations and calculations contained therein shall be
prepared in accordance with this Agreement. In addition, in the event that Buyer
has made a Cashflow Shortfall Reduction the EBITDA Statement shall contain
information and copies of documents necessary to substantiate such reduction.

 

(d) Within twenty (20) calendar days following receipt by the Sellers
Representative of the EBITDA Statement, the Sellers Representative shall deliver
written notice (an “Objection Notice”) to Buyer of all disputes, if any, the
Sellers Representative may have with respect to the preparation of the EBITDA
Statement, which Objection Notice shall specify those amounts, determinations or
calculations set forth in the EBITDA Statement that the Sellers Representative
disputes and shall set forth the Sellers Representative’s proposed adjustment to
each such disputed amount, determination or calculation. If the Sellers
Representative does not timely deliver an Objection Notice with respect to the
EBITDA Statement within such twenty (20) calendar day period, the EBITDA
Statement (including each amount, determination and calculation contained
therein) will be deemed to be final, conclusive and binding on the parties. If
an Objection Notice is timely delivered within such twenty (20) calendar day
period, Buyer and the Sellers Representative shall use commercially reasonable
efforts to resolve each dispute raised therein (each, an “Objection”). All
Objections that are so resolved in writing between the parties shall be final,
conclusive and binding on the parties.

 

(e) The parties hereto agree that:

 

(i) If Buyer and the Sellers Representative fail to resolve any Objections
within twenty (20) calendar days after the Sellers Representative delivers an
Objection Notice, then Buyer and the Sellers Representative shall jointly, and
as promptly as practicable, engage an Accounting Firm (acting as an expert and
not an arbitrator) to resolve, in accordance with this Agreement, only those
Objections that remain in dispute (the “Objection Items”). The terms of
engagement of the Accounting Firm shall be as mutually agreed upon between
Buyer, on the one hand, and the Sellers Representative, on the other hand. Buyer
and the Sellers Representative shall cooperate with the Accounting Firm in all
reasonable respects, but no party hereto will have ex parte meetings,
teleconferences or other correspondence with the Accounting Firm.

 

 17 

 



 

(ii) Buyer and the Sellers Representative shall use commercially reasonable
efforts to cause the Accounting Firm to, as promptly as practicable following
the engagement of the Accounting Firm (but in any event within thirty (30)
calendar days following such engagement), deliver to Buyer and the Sellers
Representative a written determination (such determination to include a
worksheet setting forth all material calculations used in arriving at such
determination, and such determination to be based solely on information provided
to the Accounting Firm by Buyer and the Sellers Representative and not by
independent review or development) of each Objection Item, which determination
(i) shall be within the range of disputes between the EBITDA Statement and the
Objection Notice, such that the Accounting Firm may not assign a value to any
Objection Item greater than the greatest value for such Objection Item claimed
by any party hereto nor less than the smallest value for such Objection Item
claimed by any party hereto; (ii) shall be made strictly in accordance with the
accounting procedures set forth in this Agreement without exception; and (iii)
shall be (1) the exclusive remedy of the parties with respect to any disputes
arising with respect to the calculation of Adjusted EBITDA and the release of
the Earnout Shares, conclusive and binding on the parties, and judgment may be
entered on such determination of the Accounting Firm in any court having
jurisdiction over the party against which such determination is to be enforced.

 

(iii) The Accounting Firm shall only make determinations with respect to the
Objection Items, provided, that the scope of the disputes to be resolved by the
Accounting Firm shall in all cases be limited to whether the EBITDA Statement,
the Earnout Shares to be released, and the amounts, calculations and
determinations therein were accurate and prepared in accordance with this
Agreement, and the Accounting Firm is not authorized or permitted to make any
other determination.

 

(iv) Buyer and Sellers shall each bear half the fees of the Accounting Firm.

 

(f) Buyer covenants and agrees that Buyer shall keep segregated financials for
all operations which contributed to the Company’s and its Acquired Subsidiaries
pre-Closing EBITDA and which are relevant to the calculation of the Company’s
and its Acquired Subsidiaries EBITDA and cashflow for the twelve months
following the Closing.

 

(g) Buyer agrees to the following post-Closing covenants, the breaching of which
shall be the Sellers’ only defenses and/or claims for the Company’s failure to
meet the EBITDA Goal: (i) Until the sooner of twelve months after the Closing or
the final release of the Earnout Shares, the Company and the Acquired
Subsidiaries shall retain all profits from its operations to be reinvested back
into the operations of the Company and the Acquired Subsidiaries, subject only
to its GAAP accounting proportional expenses contributed by the Company
(specifically, accounting for public filing purposes), any Buyer corporate
expenses that are to be excluded from the definition of Adjusted EBITDA, and any
Indebtedness repayments set forth in the Waterfall Schedule that are part of the
Purchase Price. This restriction from removing cash shall not affect the Buyer’s
control and ownership over all Company bank accounts. (ii) Buyer agrees to
provide Company Two Hundred Thousand Dollars ($200,000) of additional working
capital at Closing and an additional Three Hundred Thousand Dollars ($300,000)
upon Buyer’s completion of a financing or series of financings with gross
proceeds of at least Fifteen Million Dollars ($15,000,000) to assist the Company
and the Sellers meet its EBITDA Goal. Other than implementing policies and
procedures necessary company-wide for safety, environmental, regulatory, or
public-company requirements, the Buyer shall in good faith refrain from taking
any action or avoiding to take any action that would unreasonably result in a
reduction of the amount of any Earnout Shares to be earned and delivered.

 

 18 

 



 

(h) Sellers agree that any non-reimbursed cash contribution provided by Buyer to
the Company or the Acquired Subsidiaries to cover actual cashflow shortfalls
during the 12 months following the Closing (or, if earlier, through the date the
Earnout Shares are released to Sellers) over and above the $500,000 committed in
Section 2.06(h) shall dollar-for-dollar reduce the Earnout Share amount provided
in Section 2.06(a) based on the stated value of the Earnout Shares (i.e., $0.15
per share) (the “Cashflow Shortfall Reduction”).

 

(i) The Earnout Shares shall not be considered issued and outstanding, and shall
not provide any voting rights to the Sellers until earned and released.

 

(j) Adjustments for Tax Purposes. Any payments made pursuant to Section 2.05
shall be treated as an adjustment to the Closing Cash Purchase Price by the
parties for Tax purposes, unless otherwise required by Law.

 

Section 2.07 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Membership Interests contemplated hereby shall take
place at a closing (the “Closing”) to be held at 9:00 a.m., Eastern time, no
later than two (2) Business Days after the last of the conditions to Closing set
forth in ARTICLE VII have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at the offices of
Dickinson Wright, PLLC, 350 East Las Olas Boulevard, Fort Lauderdale, Florida
33301, or at such other time or on such other date or at such other place as
Seller and Buyer may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”).

 

Section 2.08 Withholding Tax. Buyer and the Company shall be entitled to deduct
and withhold from the Purchase Price all Taxes that Buyer and the Company may be
required to deduct and withhold under any provision of Tax Law. All such
withheld amounts shall be treated as delivered to Seller hereunder.

 

Section 2.09 Purchase Price Allocation. Not later than one hundred eighty (180)
days after the Closing Date, the Buyer shall prepare and deliver to the Sellers’
Representative a schedule allocating the Purchase Price (and any other amounts
properly taken into account in the amount realized by the Sellers or cost basis
to the Buyer) among the assets of the Company in accordance with Code Section
1060 and the Treasury Regulations promulgated thereunder (the “Purchase Price
Allocation Statement”), to the extent necessary to determine the portion of the
gain or loss recognized by the Sellers that is attributable to Code Section 751
items (as described below). The Purchase Price Allocation Statement shall be
subject to the review and approval of the Sellers’ Representative, which shall
not be unreasonably withheld. The Parties (and their Affiliates) shall prepare
and file all Tax Returns and reports, including IRS Form 8594, on a basis
consistent with the Purchase Price Allocation Statement and shall make
consistent use of the allocation as set forth on the Purchase Price Allocation
Statement for all Tax purposes, unless otherwise required by applicable Law.
None of the Parties, nor any of their respective Affiliates, shall take any
position on any Tax Return (including IRS Form 8594), before any taxing
authority or other Governmental Authority or in any judicial or other Action
which is inconsistent with such allocation of the Purchase Price unless required
to do so by applicable Law (including determining the portion of the gain or
loss recognized by the Sellers that is attributable to “unrealized receivables”
and “inventory items” (as such terms are defined in Code Section 751).

 

 19 

 



 

Section 2.10 Designation of Sellers’ Representative. Cialone (“Sellers’
Representative”) is hereby designated by the Sellers to serve as the
representative and attorney-in-fact of the Sellers with respect to the matters
expressly set forth in this Agreement to be performed by Sellers’
Representative. Buyer shall be entitled to deal exclusively with the Sellers’
Representative on all matters relating to this Agreement and shall be entitled
to rely conclusively (without further evidence of any kind whatsoever) on any
document executed or purported to be executed on behalf of any Seller by the
Sellers’ Representative, and on any other action taken or purported to be taken
on behalf of any Seller by Sellers’ Representative, as being fully binding upon
such Seller. Notices or communications to or from the Sellers’ Representative
shall constitute notice to or from the Sellers. Any decision or action by the
Sellers’ Representative hereunder, including any agreement between the Sellers’
Representative and Buyer relating to the defense, payment or settlement of any
claims for indemnification hereunder, shall constitute a decision or action of
Sellers and shall be final, binding and conclusive upon all Sellers. Sellers
shall have no right to object to, dissent from, protest or otherwise contest the
same. The provisions of this Section 2.08, including the power of attorney
granted hereby, are independent and severable, are irrevocable and coupled with
an interest and shall not be terminated by any act of any Seller or by operation
of Law. For the avoidance of doubt, and notwithstanding anything to the contrary
in this Agreement, in no circumstance shall Sellers’ Representative be held
personally liable to any Seller hereto with respect to any of his duties or
obligations as Sellers’ Representative.



 

 20 

 

 





 

ARTICLE III

Representations and warranties OF SELLERS

 

Except as set forth in the Disclosure Schedules, Sellers, jointly and severally
(except with respect to Section 3.01, which shall be severally and not jointly),
represent and warrant to Buyer that the statements contained in this ARTICLE III
are true and correct as of the date hereof.

 

Section 3.01 Authority of Sellers. Each Seller has full capacity, power and
authority to enter into this Agreement and the other Transaction Documents to
which such Seller is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
This Agreement has been duly executed and delivered by each Seller, and
(assuming due authorization, execution, and delivery by Buyer) this Agreement
constitutes a legal, valid, and binding obligation of each Seller enforceable
against each Seller in accordance with its terms. When other Transaction
Document to which each Seller is or will be a party has been duly executed and
delivered by each such Seller (assuming due authorization, execution, and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of each such Seller enforceable against him or
her in accordance with its terms.

 

Section 3.02 Organization, Authority and Qualification of the Company and the
Acquired Subsidiaries. The Company and the Acquired Subsidiaries are entities
duly formed, legally existing and in good standing in the States set forth on
Schedule 3.02. The Company and each Acquired Subsidiary is qualified to do
business in every jurisdiction in which the nature of its business or the
ownership of its property requires it to be qualified (which are set forth on
Schedule 3.02, except for any jurisdiction(s) in which the failure to so qualify
would not be material. The Company and each Acquired Subsidiary has the full
power necessary to own and operate its properties and carry on the business as
currently conducted, respectively, by the Company and each Acquired Subsidiary
and as proposed to be conducted, respectively, by the Company and each Acquired
Subsidiary prior to Closing.

 

 21 

 

 

Section 3.03 Capitalization; Subsidiaries.

 

(a) All of the authorized, issued and outstanding Membership Interests of the
Company are held of record by the Sellers in such amounts as set forth on
Schedule 3.03(a). The three Sellers are the only three members of the Company,
and any buy-out, redemption or termination of any prior members has been
completed (subject to the Company’s payment obligations to Robert Santucci) and
waivers and releases have been provided by any such prior member. Any
outstanding obligation due to any such prior member is listed in Schedule
3.03(a). All of such outstanding Membership Interests have been validly issued
and duly authorized and were not issued in violation of any purchase or call
option, right of first refusal, subscription rights, preemptive rights, transfer
restriction or any similar rights or any federal or state securities Laws.

 

(b) All of the authorized, issued and outstanding equity interests of the
Acquired Subsidiaries are held of record by the Company in such amounts as set
forth on Schedule 3.03(b) (the “Acquired Subsidiary Equity Interests”). All of
such Acquired Subsidiary Equity interests have been validly issued and duly
authorized and were not issued in violation of any purchase or call option,
right of first refusal, subscription rights, preemptive rights, transfer
restriction or any similar rights or any federal or state securities Laws.

 

(c) Other than the Membership Interests and the Acquired Subsidiary Equity
Interests, there are no (i) outstanding equity interests of the Company or any
Acquired Subsidiary, or (ii) Contracts, understandings or arrangements,
including options, warrants or scripts by which the Company is or may become
bound to issue any equity interests of the Company or any Acquired Subsidiary.
Except as set forth on Schedule 3.03(c), neither the Company nor any Acquired
Subsidiary is a party to any option, warrant, purchase right, subscription
right, preemptive right, conversion right, call, put, right of first refusal or
other Contract that would require the Company, any Acquired Subsidiary or, to
the Knowledge of the Company, the Seller to sell, transfer, or otherwise dispose
of any equity interests of the Company or the Acquired Subsidiaries (other than
this Agreement). Except as set forth on Schedule 4.03(c), there are no voting
trusts, proxies, or other agreements with respect to the voting of any equity
interests of the Company or any Acquired Subsidiaries, and there are no
outstanding or authorized equity appreciation, phantom equity, equity incentive
plans, profits interests or similar rights with respect to the Company or the
Acquired Subsidiaries.

 

(d) The Company does not control, directly or indirectly, or have any direct or
indirect equity participation in any Person, other than the Acquired
Subsidiaries as set forth on Schedule 3.03(b). Other than the Acquired
Subsidiaries, the Company does not own or have any right to acquire, directly or
indirectly, any outstanding capital stock of, or other equity interests in, any
Person.



 

Section 3.04 [RESERVED.]

 



 22 

 

 

 

Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
each Seller of this Agreement and the other Transaction Documents to which such
Seller is a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the Organizational Documents of
the Company or any of the Acquired Subsidiaries; (b) conflict with or result in
a violation or breach of any provision of any Law or Governmental Order
applicable to any Seller, the Company, or any of the Acquired Subsidiaries; (c)
except as set forth in Section 3.05 of the Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which any Seller, the Company, or any of the
Acquired Subsidiaries is a party or by which such Seller, the Company, or any of
the Acquired Subsidiaries is bound or to which any of their respective
properties and assets are subject (including any Material Contract) or any
Permit affecting the properties, assets or business of the Company or any of the
Acquired Subsidiaries; or (d) result in the creation or imposition of any Lien
or Encumbrance other than Permitted Encumbrances on any properties or assets of
the Company or any of the Acquired Subsidiaries. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to any Seller, the Company, or any of
the Acquired Subsidiaries in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 



Section 3.06 Financial Statements.

 

(a) Complete copies of the Company’s audited financial statements consisting of
the balance sheet of the Company and the Acquired Subsidiaries, on a
consolidated basis, as at December 31 in each of the years 2015 and 2016 and the
related statements of income and retained earnings, members’ equity and cash
flow for the years then ended (the “Audited Financial Statements”), and
unaudited, reviewed financial statements consisting of the balance sheet of the
Company and the Acquired Subsidiaries as at June 30, 2017 and the related
statements of income and retained earnings, members’ equity and cash flow for
the six-month period then ended (the “Interim Financial Statements” and together
with the Audited Financial Statements, the “Financial Statements”) have been
delivered to Buyer at least in final draft form, with final Financial Statements
to be provided to Buyer no more than 15 days after the signing of this
Agreement. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved, subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes (that, if presented, would not differ materially from those presented
in the Audited Financial Statements). The Financial Statements are based on the
books and records of the Company and the Acquired Subsidiaries, and fairly
present in all material respects the financial condition of the Company and the
Acquired Subsidiaries as of the respective dates they were prepared and the
results of the operations of the Company and the Acquired Subsidiaries for the
periods indicated. The balance sheet of the Company and the Acquired
Subsidiaries, on a consolidated basis, as of December 31, 2016 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”
and the balance sheet of the Company and the Acquired Subsidiaries, on a
consolidated basis, as of June 30, 2017 is referred to herein as the “Interim
Balance Sheet” and the date thereof as the “Interim Balance Sheet Date.” The
Company and the Acquired Subsidiaries maintain a standard system of accounting
established and administered in accordance with GAAP. In the event the Closing
shall not occur by September 30, 2017, Buyer shall have delivered Interim
Financial Statements for the nine-month period ended September 30, 2017 and the
Interim Balance Sheet shall be September 30, 2017.



 

(b) The Company has not been made aware of (i) any significant deficiencies or
material weaknesses in the design or operation of the internal controls over
financial reporting of the Company or the Acquired Subsidiaries or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls over financial reporting of the
Company and the Acquired Subsidiaries.

 



 23 

 

 



(c) At the time of Closing, the books of account, minute books, equity holding
record books and other records of the Company and the Acquired Subsidiaries that
are available to the Company or the Acquired Subsidiaries or the Seller will be
in the possession of the Company. The Financial Statements are consistent with
and based upon the books and records of the Company and the Acquired
Subsidiaries, which are accurate and complete in all material respects.

 

Section 3.07 Undisclosed Liabilities. Neither the Company nor any of the
Acquired Subsidiaries has any liabilities, obligations or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured, or otherwise
(“Liabilities”), except (a) those which are adequately reflected or reserved
against in the Balance Sheet as of the Balance Sheet Date, and (b) those which
have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount.

 

Section 3.08 Absence of Certain Changes, Events, and Conditions. Since the
Balance Sheet Date through the date of this Agreement, except as set forth on
Schedule 3.08, (a) there has not been any event, change, occurrence or
circumstance that would have or reasonably expected to have (with or without the
passage of time or notice or both) a Material Adverse Effect on the Company or
any of the Acquired Companies, (b) the Company and the Acquired Subsidiaries
have conducted their businesses in all material respects in the ordinary course
of business consistent with past practice, and (c) the Company and the Acquired
Subsidiaries have not taken any action that would be prohibited pursuant to
Section 5.01 had such action been taken after the date hereof and prior to the
Closing. Between the date of signing of this Agreement and the Closing Date,
there will have been no material adverse changes in the Balance Sheet, including
but not limited to accounts receivable, accountants payable and total
liabilities (other than liabilities to purchase a compost grinder) which will
not be immediately disclosed to Seller; provided however, disclosure shall not
limit Buyer’s closing condition rights under Section 7.02.

 

Section 3.09 Material Contracts.

 

(a) Section 3.09(a) of the Disclosure Schedules lists each of the following
Contracts of the Company or any of the Acquired Subsidiaries (such Contracts,
together with all Contracts concerning the occupancy, management or operation of
any Real Property (including without limitation, brokerage contracts) listed or
otherwise disclosed in Section 3.10(b) of the Disclosure Schedules and all
Company IP Agreements set forth in Section 3.12(b) of the Disclosure Schedules,
being “Material Contracts”):



 

(i) each Contract of the Company or any of the Acquired Subsidiaries involving
aggregate consideration in excess of $50,000 and which, in each case, cannot be
cancelled by the Company without penalty or without more than 30 days’ notice;

 

(ii) all Contracts that require the Company or any of the Acquired Subsidiaries
to purchase its total requirements of any product or service from a third party
or that contain “take or pay” provisions;

 

(iii) all Contracts that provide for the indemnification by the Company or any
of the Acquired Subsidiaries of any Person or the assumption of any Tax,
environmental or other Liability of any Person;

 



 24 

 

 

(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of equity or assets of any other Person or any real
property (whether by merger, sale of stock or other equity interests, sale of
assets or otherwise);

 

(v) all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts to which the Company or any of the Acquired Subsidiaries is a party;

 

(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) to which the Company or any of the
Acquired Subsidiaries is a party and which are not cancellable without material
penalty or without more than 30 days’ notice;

 

(vii) except for Contracts relating to trade receivables, all Contracts relating
to Indebtedness (including, without limitation, guarantees) of the Company or
any of the Acquired Subsidiaries;

 

(viii) all Contracts with any Governmental Authority to which the Company or any
of the Acquired Subsidiaries is a party (“Government Contracts”);

 

(ix) all Contracts that limit or purport to limit the ability of the Company or
any of the Acquired Subsidiaries to compete in any line of business or with any
Person or in any geographic area or during any period of time;

 

(x) any Contracts to which the Company or any of the Acquired Subsidiaries is a
party that provide for any joint venture, partnership or similar arrangement by
the Company or any of the Acquired Subsidiaries;

 

(xi) all Contracts between or among the Company or any of the Acquired
Subsidiaries on the one hand and Seller or any Affiliate of Seller (other than
the Company or any of the Acquired Subsidiaries) on the other hand;

 

(xii) all collective bargaining agreements or Contracts with any Union to which
the Company or any of the Acquired Subsidiaries is a party; and

 

(xiii) any other Contract that is material to the Company or any of the Acquired
Subsidiaries and not previously disclosed pursuant to this Section 3.09.



 

(b) Each Material Contract is valid and binding on the Company or the subject
Acquired Subsidiary party thereto in accordance with its terms and is in full
force and effect. None of the Company or any of the Acquired Subsidiaries or, to
Seller’s Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments, and supplements thereto and waivers thereunder) have been made
available to Buyer.

 



 25 

 



 

Section 3.10 Real Property; Assets.

 

(a) The Company and the Acquired Subsidiaries, respectively, have good and valid
(and, in the case of owned Real Property, good and marketable fee simple) title
to, or a valid leasehold interest in, all Real Property and personal property
and other assets reflected in the Audited Financial Statements or acquired after
the Balance Sheet Date, other than properties and assets sold or otherwise
disposed of in the ordinary course of business consistent with past practice
since the Balance Sheet Date. All such properties and assets (including
leasehold interests) are free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):

 

(i) those items set forth in Section 3.10(a) of the Disclosure Schedules;

 

(ii) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the business of the Company or any of the Acquired Subsidiaries

 

(iii) liens arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the business of the Company.

 

(b) Section 3.10(b) of the Disclosure Schedules lists the street address of each
parcel of Real Property owned by the Company or any Acquired Subsidiary, and
sets forth the name of the owner of such Real Property (the “Owned Real
Property”). With respect to Owned Real Property, Sellers have delivered or made
available to Buyer true, complete and correct copies of the deeds and other
instruments (as recorded) by which the Company or the Acquired Subsidiary
acquired such Owned Real Property, and copies of all title insurance policies,
opinions, abstracts and surveys in the possession of Sellers, the Company, or
any of the Acquired Subsidiaries and relating to the Owned Real Property.

 

(c) Section 3.10(c) of the Disclosure Schedules lists the street address of each
parcel of Real Property leased or subleased by the Company or any of the
Acquired Subsidiaries, and sets forth the name of the lessee of such Real
Property (the “Leased Real Property”). With respect to Leased Real Property,
Sellers have delivered or made available to Buyer true, complete and correct
copies of any leases affecting the Leased Real Property, including all
amendments thereto. Neither the Company nor any of the Acquired Subsidiaries is
a sublessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy, or enjoyment of any
Leased Real Property.



 

(d) Except as set forth in Schedule 3.10(d), the use and operation of the Owned
Real Property and the Leased Real Property in the conduct of the business of
Company and the Acquired Subsidiaries do not violate in any material respect any
Law, covenant, condition, restriction, easement, license, permit, or agreement.
No material improvements constituting a part of the Owned Real Property or
Leased Real Property encroach on real property owned or leased by a Person other
than the Company or any of the Acquired Subsidiaries. There are no Actions
pending nor, to the Sellers’ Knowledge, threatened against or affecting the
Owned Real Property, the Leased Real Property, or any portion thereof or
interest therein in the nature or in lieu of condemnation or eminent domain
proceedings.

 



 26 

 

 

(e) Except as set forth in Schedule 3.10(e) of the Disclosure Schedules, Sellers
have all required permits, licenses and other governmental approvals to conduct
the business of the Company at all Owned Real Property and the Leased Property,
including but not limited to: (1) permits to operate as waste collection and
composting facilities, (2) at the Logue Road Property, permits properly assigned
to operate as a borrow pit, and (3) permits to utilize water in the manner so
utilized at each of the properties.

 

Section 3.11 Condition and Sufficiency of Assets. Except as set forth in Section
3.11 of the Disclosure Schedules, the buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property of the Company and Acquired Subsidiaries are structurally sound, are in
good operating condition and repair, and are adequate for the uses to which they
are being put, and none of such buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The buildings,
plants, structures, furniture, fixtures, machinery, equipment, vehicles and
other items of tangible personal property currently owned or leased by the
Company or any of the Acquired Subsidiaries, together with all other properties
and assets of the Company or any of the Acquired Subsidiaries, are sufficient
for the continued conduct of the Company’s business and the Acquired
Subsidiaries’ businesses after the Closing in substantially the same manner as
conducted prior to the Closing and constitute all of the rights, property and
assets necessary to conduct the business of the Company and the Acquired
Companies as currently conducted.

 

Section 3.12 Intellectual Property.

 

(a) Section 3.12(a) of the Disclosure Schedules lists all (i) Company IP
Registrations and (ii) Company Intellectual Property, including software, that
are not registered but that are material to the Company’s or any of the Acquired
Subsidiaries’ business or operations. All required filings and fees related to
the Company IP Registrations have been timely filed with and paid to the
relevant Governmental Authorities and authorized registrars, and all Company IP
Registrations are otherwise in good standing. Seller has provided Buyer with
true and complete copies of file histories, documents, certificates, office
actions, correspondence, and other materials related to all Company IP
Registrations.

 

(b) Section 3.12(b) of the Disclosure Schedules lists all Company IP Agreements.
Sellers have provided Buyer with true and complete copies of all such Company IP
Agreements, including all modifications, amendments, and supplements thereto and
waivers thereunder. Each Company IP Agreement is valid and binding on the
Company or one or more of the Acquired Subsidiaries in accordance with its terms
and is in full force and effect. Neither the Company nor any of the Acquired
Subsidiaries nor any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under), or has provided or received any
notice of breach or default of or any intention to terminate, any Company IP
Agreement.



 

(c) The Company or one of the Acquired Subsidiaries (as applicable) is the sole
and exclusive legal and beneficial, and with respect to the Company IP
Registrations, record, owner of all right, title and interest in and to the
Company Intellectual Property, and has the valid right to use all other
Intellectual Property used in or necessary for the conduct of the Company’s and
the Acquired Subsidiaries’ current business or operations, in each case, free
and clear of Encumbrances other than Permitted Encumbrances. Without limiting
the generality of the foregoing, the Company has entered into binding, written
agreements with those current and former employees of the Company and the
Acquired Subsidiaries, and those current and former independent contractors, in
each case whose job includes the creation of Company Intellectual Property,
whereby such employees and independent contractors (i) assign to the Company or
an Acquired Subsidiary any ownership interest and right they may have in the
Company Intellectual Property; and (ii) acknowledge the Company’s or an Acquired
Subsidiaries’ exclusive ownership of all Company Intellectual Property. The
Company has provided Buyer with true and complete copies of all such agreements.

 



 27 

 

 

(d) The consummation of the transactions contemplated hereunder will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other Person in respect of, the Company’s or
any of the Acquired Subsidiaries’ right to own, use or hold for use any
Intellectual Property as owned, used or held for use in the conduct of the
Company’s or the Acquired Subsidiaries’ business or operations as currently
conducted.

 

(e) The Company’s or the applicable Acquired Subsidiary’s rights in the Company
Intellectual Property are valid, subsisting, and enforceable. The Company or the
applicable Acquired Subsidiary has taken all reasonable steps to maintain the
Company Intellectual Property and to protect and preserve the confidentiality of
all trade secrets included in the Company Intellectual Property, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.

 

(f) The conduct of the Company’s and the Acquired Subsidiaries’ business as
currently and formerly conducted, and the products, processes and services of
the Company and the Acquired Subsidiaries, have not infringed, misappropriated,
diluted or otherwise violated, and do not and will not infringe, dilute,
misappropriate or otherwise violate the Intellectual Property or other rights of
any Person. No Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any Company Intellectual Property.

 

(g) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by the Company or any of
the Acquired Subsidiaries; (ii) challenging the validity, enforceability,
registrability, or ownership of any Company Intellectual Property or the
Company’s rights or applicable Acquired Subsidiary’s with respect to any Company
Intellectual Property; or (iii) by the Company, any of the Acquired
Subsidiaries, or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of the Company Intellectual Property.
Neither the Company or any of the Acquired Subsidiaries is subject to any
outstanding or prospective Governmental Order (including any motion or petition
therefor) that does or would restrict or impair the use of any Company
Intellectual Property. 

 



Section 3.13 Inventory. All inventory of the Company or any of the Acquired
Subsidiaries, whether or not reflected in the Balance Sheet, consists of a
quality and quantity usable and salable in the ordinary course of business
consistent with past practice, except for obsolete, damaged, defective or
slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established. All such inventory
is owned by the Company or the applicable Acquired Subsidiary free and clear of
all Encumbrances, and no inventory is held on a consignment basis. The
quantities of each item of inventory (whether raw materials, work-in-process or
finished goods) are not excessive, but are reasonable in the present
circumstances of the Company or the applicable Acquired Subsidiary.

 



 28 

 



 

Section 3.14 Accounts Receivable. The accounts receivable reflected on the
Interim Balance Sheet and the accounts receivable arising after the date thereof
(a) have arisen from bona fide transactions entered into by the Company or the
Acquired Subsidiaries involving the sale of goods or the rendering of services
in the ordinary course of business consistent with past practice and GAAP; (b)
constitute only valid, undisputed claims of the Company or the Acquired
Subsidiaries not subject to claims of set-off or other defenses or counterclaims
other than normal cash discounts accrued in the ordinary course of business
consistent with past practice; and (c) subject to a reserve for bad debts shown
on the Interim Balance Sheet or, with respect to accounts receivable arising
after the Interim Balance Sheet Date, on the accounting records of the Company
and Acquired Subsidiaries, are collectible in full within 30 days after billing.
The reserve for bad debts shown on the Interim Balance Sheet or, with respect to
accounts receivable arising after the Interim Balance Sheet Date, on the
accounting records of the Company and the Acquired Subsidiaries have been
determined in accordance with GAAP, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.

 

Section 3.15 Customers and Suppliers.

 

(a) Section 3.15(a) of the Disclosure Schedules sets forth (i) each customer who
has paid aggregate consideration to the Company or any of the Acquired
Subsidiaries for goods or services rendered in an amount greater than or equal
to $100,000 for each of the two most recent fiscal years (collectively, the
“Material Customers”); and (ii) the amount of consideration paid by each
Material Customer during such periods. Neither the Company nor any of the
Acquired Subsidiaries has received any notice, or has any reason to believe,
that any of its Material Customers has ceased, or intends to cease after the
Closing, to use its goods or services or to otherwise terminate or materially
reduce its relationship with the Company or any of the Acquired Subsidiaries.

 

(b) Section 3.15(b) of the Disclosure Schedules sets forth (i) each supplier to
whom the Company or any of the Acquired Subsidiaries has paid consideration for
goods or services rendered in an amount greater than or equal to $100,000 for
each of the two most recent fiscal years (collectively, the “Material
Suppliers”); and (ii) the amount of purchases from each Material Supplier during
such periods. Neither the Company nor any of the Acquired Subsidiaries has
received any notice, or has any reason to believe, that any of its Material
Suppliers has ceased, or intends to cease, to supply goods or services to the
Company or the Acquired Subsidiaries or to otherwise terminate or materially
reduce its relationship with the Company or the Acquired Subsidiaries.



 

Section 3.16 Insurance.

 

(a) Section 3.16 of the Disclosure Schedules sets forth a true and complete list
of all current policies or binders of fire, liability, product liability,
umbrella liability, real and personal property, workers’ compensation,
vehicular, directors’ and officers’ liability, fiduciary liability and other
casualty and property insurance maintained by any Seller or its Affiliates
(including the Company and the Acquired Subsidiaries ) and relating to the
assets, business, operations, employees, officers and managers of the Company
and the Acquired Subsidiaries (collectively, the “Insurance Policies”) and true
and complete copies of such Insurance Policies have been made available to
Buyer. Such Insurance Policies are in full force and effect and shall remain in
full force and effect following the consummation of the transactions
contemplated by this Agreement. None of the Sellers nor any of their Affiliates
(including the Company and the Acquired Subsidiaries) has received any written
notice of cancellation of, premium increase with respect to, or alteration of
coverage under, any of such Insurance Policies. All premiums due on such
Insurance Policies have either been paid or, if due and payable prior to
Closing, will be paid prior to Closing in accordance with the payment terms of
each Insurance Policy. The Insurance Policies do not provide for any
retrospective premium adjustment or other experience-based liability on the part
of the Company or any of the Acquired Companies. All such Insurance Policies (a)
are valid and binding in accordance with their terms; (b) are provided by
carriers who are financially solvent; and (c) have not been subject to any lapse
in coverage. Except as set forth on Section 3.16 of the Disclosure Schedules,
there are no claims related to the business of the Company pending under any
such Insurance Policies as to which coverage has been questioned, denied or
disputed or in respect of which there is an outstanding reservation of rights.
None of Sellers or any of their Affiliates (including the Company and the
Acquired Subsidiaries) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and are
sufficient for compliance with all applicable Laws and Contracts to which the
Company or any of the Acquired Subsidiaries is a party or by which it is bound.

 



 29 

 

 

(b) All claims made by Sellers or the Company are valid claims, and the Sellers
hereby certify that they know of no fraud, misrepresentations, or other false
claims made for on any insurance policy including general liability, business
interruption, fire, personal injury, workers compensation, or any other
coverage.

 

Section 3.17 Legal Proceedings; Governmental Orders.

 

(a) Except as set forth in Section 3.17(a) of the Disclosure Schedules, there
are no Actions pending or, to Sellers’ Knowledge, threatened (a) against or by
the Company or any of the Acquired Subsidiaries affecting any of their
properties or assets (or by or against Sellers or any Affiliate thereof and
relating to the Company or any of the Acquired Subsidiaries); or (b) against or
by the Company, any of the Acquired Subsidiaries, any Seller or any Affiliate of
any Seller that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b) Except as set forth in Section 3.17(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting the Company or any of its properties or assets.
The Company and the Acquired Subsidiaries are in compliance with the terms of
each Governmental Order set forth in Section 3.17(b) of the Disclosure
Schedules. No event has occurred or circumstances exist that may constitute or
result in (with or without notice or lapse of time) a violation of any such
Governmental Order.



 

Section 3.18 Compliance With Laws; Permits.

 

(a) The Company and each Acquired Subsidiary has complied, and is now complying,
with all Laws applicable to it or its business, properties or assets, except to
the extent that such noncompliance has not and will not reasonably be likely to
have a materially adverse effect on the Company.

 

(b) All Permits required for the Company and each Acquired Subsidiary to conduct
its business have been obtained by it and are valid and in full force and
effect. All fees and charges with respect to such Permits as of the date hereof
have been paid in full. Section 3.18(b) of the Disclosure Schedules lists all
current Permits issued to the Company or to any of the Acquired Subsidiaries,
including the names of the Permits, the name of the holder of each Permit, and
their respective dates of issuance and expiration. No event has occurred that,
with or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse, or limitation of any Permit set
forth in Section 3.18(b) of the Disclosure Schedules.

 



 30 

 



 

Section 3.19 Environmental Matters.

 

(a) Except as set forth, the Company and each Acquired Subsidiary is currently
and has been in compliance with all Environmental Laws and have not, and none of
the Sellers has, received from any Person any: (i) Environmental Notice or
Environmental Claim; or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.

 

(b) The Company and each Acquired Subsidiary has obtained and is in material
compliance with all Environmental Permits (each of which is disclosed in Section
3.19(b) of the Disclosure Schedules) necessary for the ownership, lease,
operation or use of the business or assets of the Company and each Acquired
Subsidiary and all such Environmental Permits are in full force and effect and
shall be maintained in full force and effect by Sellers through the Closing Date
in accordance with Environmental Law, and none of the Sellers, the Company, or
any of the Acquired Subsidiaries is aware of any condition, event or
circumstance that might prevent or impede, after the Closing Date, the
ownership, lease, operation or use of the business or assets of the Company or
any of the Acquired Subsidiaries as currently carried out. With respect to any
such Environmental Permits, Sellers have undertaken, or will undertake prior to
the Closing Date, all measures necessary to facilitate transferability of the
same, and neither the Company nor any of the Sellers nor any of the Acquired
Subsidiaries is aware of any condition, event or circumstance that might prevent
or impede the transferability of the same, nor have they received any
Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.

 

(c) No real property currently or formerly owned, operated, or leased by the
Company or any of the Acquired Subsidiaries is listed on, or has been proposed
for listing on, the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list.

 

(d) Except as set forth in Schedule 3.19(d) of the Disclosure Schedules, there
has been no Release of Hazardous Materials in contravention of Environmental Law
with respect to the business or assets of the Company or any of the Acquired
Subsidiaries or any real property currently or formerly owned, operated or
leased by the Company or any of the Acquired Subsidiaries, and neither the
Company nor any of the Sellers nor any of the Acquired Subsidiaries has received
an Environmental Notice that any real property currently or formerly owned,
operated or leased in connection with the business of the Company or any of the
Acquired Subsidiaries (including soils, groundwater, surface water, buildings
and other structure located on any such real property) has been contaminated
with any Hazardous Material which could reasonably be expected to result in an
Environmental Claim against, or a violation of Environmental Law or term of any
Environmental Permit by, any Seller, the Company, or any of the Acquired
Subsidiaries.



 

(e) Section 3.19(e) of the Disclosure Schedules contains a complete and accurate
list of all active or abandoned aboveground or underground storage tanks owned
or operated by the Company or any of the Acquired Subsidiaries.

 



 31 

 

 

(f) Section 3.19(f) of the Disclosure Schedules contains a complete and accurate
list of all off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by the Company, any Seller, or any of the Acquired
Subsidiaries and any predecessors as to which the Company, any Seller, or any of
the Acquired Subsidiaries may retain liability, and none of these facilities or
locations has been placed or proposed for placement on the National Priorities
List (or CERCLIS) under CERCLA, or any similar state list, and none of the
Sellers, nor the Company, nor any of the Acquired Subsidiaries has received any
Environmental Notice regarding potential liabilities with respect to such
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by the Company, any Seller, or any of the Acquired Subsidiaries.

 

(g) None of the Sellers, nor the Company, nor any of the Acquired Subsidiaries
has retained or assumed, by contract or operation of Law, any liabilities or
obligations of third parties under Environmental Law.

 

(h) Sellers have provided or otherwise made available to Buyer and listed in
Section 3.19(h) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, site assessments, risk
assessments, economic models and other similar documents with respect to the
business or assets of the Company, any of the Acquired Subsidiaries, or any
currently or formerly owned, operated or leased real property which are in the
possession or control of any Seller or Company or any of the Acquired
Subsidiaries related to compliance with Environmental Laws, Environmental Claims
or an Environmental Notice or the Release of Hazardous Materials; and (ii) any
and all material documents concerning planned or anticipated capital
expenditures required to reduce, offset, limit or otherwise control pollution
and/or emissions, manage waste or otherwise ensure compliance with current or
future Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment and operational changes).

 

(i) None of the Sellers or the Company or any of the Acquired Subsidiaries is
aware of or reasonably anticipates any condition, event or circumstance
concerning the Release or regulation of Hazardous Materials that might, after
the Closing Date, prevent, impede or materially increase the costs associated
with the ownership, lease, operation, performance or use of the business or
assets of the Company or any of the Acquired Subsidiaries as currently carried
out.

 

(j) Sellers own and control all Environmental Attributes (a complete and
accurate list of which is set forth in Section 3.19(j) of the Disclosure
Schedules) and have not entered into any contract or pledge to transfer, lease,
license, guarantee, sell, mortgage, pledge or otherwise dispose of or encumber
any Environmental Attributes as of the date hereof. None of the Sellers nor the
Company nor any of the Acquired Subsidiaries is aware of any condition, event or
circumstance that might prevent, impede or materially increase the costs
associated with the transfer (if required) to Buyer of any Environmental
Attributes after the Closing Date.



 

Section 3.20 Employee Benefit Matters.

 

(a) Section 3.20(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity or other equity, change in control, retention, severance,
vacation, paid time off, welfare, fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by the
Company or any of the Acquired Subsidiaries for the benefit of any current or
former employee, officer, manager, retiree, independent contractor or consultant
of the Company or any of the Acquired Subsidiaries or any spouse or dependent of
such individual, or under which the Company or any of the Acquired Subsidiaries
or any of their ERISA Affiliates has or may have any Liability, or with respect
to which Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise (as listed on Section 3.20(a) of the
Disclosure Schedules, each, a “Benefit Plan”). The Company and each Acquired
Subsidiary has separately identified in Section 3.20(a) of the Disclosure
Schedules (i) each Benefit Plan that contains a change in control provision and
(ii) each Benefit Plan that is maintained, sponsored, contributed to, or
required to be contributed to by the Company primarily for the benefit of
employees outside of the United States (a “Non-U.S. Benefit Plan”).

 



 32 

 

 

(b) With respect to each Benefit Plan, Sellers have made available to Buyer
accurate, current and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the two most recently filed Form 5500, with schedules and
financial statements attached; (vii) actuarial valuations and reports related to
any Benefit Plans with respect to the two most recently completed plan years;
(viii) the most recent nondiscrimination tests performed under the Code; and
(ix) copies of material notices, letters or other correspondence from the
Internal Revenue Service, Department of Labor, Pension Benefit Guaranty
Corporation or other Governmental Authority relating to the Benefit Plan.



 

(c) Except as set forth in Section 3.20(c) of the Disclosure Schedules, each
Benefit Plan and related trust (other than any multiemployer plan within the
meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”) has been
established, administered and maintained in accordance with its terms and in
compliance with all applicable Laws (including ERISA and the Code [and any
applicable local Laws]). Each Benefit Plan that is intended to be qualified
under Section 401(a) of the Code (a “Qualified Benefit Plan”) is so qualified
and has received a favorable and current determination letter from the Internal
Revenue Service, or with respect to a prototype plan, can rely on an opinion
letter from the Internal Revenue Service to the prototype plan sponsor, to the
effect that such Qualified Benefit Plan is so qualified and that the plan and
the trust related thereto are exempt from federal income taxes under Sections
401(a) and 501(a), respectively, of the Code, and nothing has occurred that
could reasonably be expected to adversely affect the qualified status of any
Qualified Benefit Plan. Nothing has occurred with respect to any Benefit Plan
that has subjected or could reasonably be expected to subject the Company or any
of its ERISA Affiliates or, with respect to any period on or after the Closing
Date, Buyer or any of its Affiliates, to a penalty under Section 502 of ERISA or
to tax or penalty under Section 4975 of the Code. All benefits, contributions
and premiums relating to each Benefit Plan have been timely paid in accordance
with the terms of such Benefit Plan and all applicable Laws and accounting
principles, and all benefits accrued under any unfunded Benefit Plan have been
paid, accrued or otherwise adequately reserved to the extent required by, and in
accordance with, GAAP.

 



 33 

 

 

(d) None the Company, any of the Acquired Subsidiaries nor any of their ERISA
Affiliates has (i) incurred or reasonably expects to incur, either directly or
indirectly, any material Liability under Title I or Title IV of ERISA or related
provisions of the Code or applicable local Law relating to employee benefit
plans; (ii) failed to timely pay premiums to the Pension Benefit Guaranty
Corporation; (iii) withdrawn from any Benefit Plan; or (iv) engaged in any
transaction which would give rise to liability under Section 4069 or Section
4212(c) of ERISA.

 

(e) With respect to each Benefit Plan (i) no such plan is a Multiemployer Plan,
and (A) all contributions required to be paid by the Company, any of the
Acquired Subsidiaries or its ERISA Affiliates have been timely paid to the
applicable Multiemployer Plan, (B) none of the Company nor any of the Acquired
Subsidiaries nor any ERISA Affiliate has incurred any withdrawal liability under
Title IV of ERISA which remains unsatisfied, and (C) a complete withdrawal from
all such Multiemployer Plans at the Effective Time would not result in any
material liability to the Company; (ii) no such plan is a “multiple employer
plan” within the meaning of Section 413(c) of the Code or a “multiple employer
welfare arrangement” (as defined in Section 3(40) of ERISA); (iii) no Action has
been initiated by the Pension Benefit Guaranty Corporation to terminate any such
plan or to appoint a trustee for any such plan; (iv) no such plan is subject to
the minimum funding standards of Section 412 of the Code or Title IV of ERISA,
and none of the assets of the Company any of the Acquired Subsidiaries or any
ERISA Affiliate is, or may reasonable be expected to become, the subject of any
lien arising under Section 302 of ERISA or Section 412(a) of the Code/except as
set forth in Section 3.20(e) of the Disclosure Schedules, no such plan is
subject to the minimum funding standards of Section 412 of the Code or Title IV
of ERISA, and no plan listed in Section 3.20(e) of the Disclosure Schedules has
failed to satisfy the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code; and (v) no “reportable event,” as defined in Section
4043 of ERISA, has occurred with respect to any such plan.

 

(f) Each Benefit Plan can be amended, terminated, or otherwise discontinued
after the Closing in accordance with its terms, without material liabilities to
Buyer, the Company or any of their Affiliates other than ordinary administrative
expenses typically incurred in a termination event. The Company has no
commitment or obligation and has not made any representations to any employee,
officer, manager, independent contractor, or consultant, whether or not legally
binding, to adopt, amend, modify, or terminate any Benefit Plan or any
collective bargaining agreement, in connection with the consummation of the
transactions contemplated by this Agreement or otherwise.



 

(g) Other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan provides post-termination or retiree welfare
benefits to any individual for any reason, and none of the Company or any of the
Acquired Subsidiaries or any of their ERISA Affiliates has any Liability to
provide post-termination or retiree welfare benefits to any individual or ever
represented, promised or contracted to any individual that such individual would
be provided with post-termination or retiree welfare benefits.

 

(h) There is no pending or, to Sellers’ Knowledge, threatened Action relating to
a Benefit Plan (other than routine claims for benefits), and no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 



 34 

 

 

(i) There has been no amendment to, announcement by Sellers, the Company, any of
the Acquired Subsidiaries or any of their Affiliates relating to, or change in
employee participation or coverage under, any Benefit Plan or collective
bargaining agreement that would increase the annual expense of maintaining such
plan above the level of the expense incurred for the most recently completed
fiscal year with respect to any manager, officer, employee, independent
contractor or consultant, as applicable. None of Sellers, the Company, any of
the Acquired Subsidiaries nor any of their Affiliates has any commitment or
obligation or has made any representations to any manager, officer, employee,
independent contractor, or consultant, whether or not legally binding, to adopt,
amend, modify, or terminate any Benefit Plan or any collective bargaining
agreement.

 

(j) Each Benefit Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices, rulings, and proposed and final regulations) thereunder.
Neither the Company nor any of the Acquired Subsidiaries has any obligation to
gross up, indemnify, or otherwise reimburse any individual for any excise taxes,
interest, or penalties incurred pursuant to Section 409A of the Code.

 

(k) Each individual who is classified by the Company or any of the Acquired
Subsidiaries as an independent contractor has been properly classified for
purposes of participation and benefit accrual under each Benefit Plan.

 

(l) Except as set forth in Section 3.20(l) of the Disclosure Schedules, neither
the execution of this Agreement nor any of the transactions contemplated by this
Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former manager, officer,
employee, independent contractor or consultant of the Company or any of the
Acquired Subsidiaries to severance pay or any other payment; (ii) accelerate the
time of payment, funding or vesting, or increase the amount of compensation due
to any such individual; (iii) limit or restrict the right of the Company or any
of the Acquired Subsidiaries to merge, amend or terminate any Benefit Plan; (iv)
increase the amount payable under or result in any other material obligation
pursuant to any Benefit Plan; (v) result in “excess parachute payments” within
the meaning of Section 280G(b) of the Code; or (vi) require a “gross-up” or
other payment to any “disqualified individual” within the meaning of Section
280G(c) of the Code. Sellers have made available to Buyer true and complete
copies of any Section 280G calculations prepared (whether or not final) with
respect to any disqualified individual in connection with the transactions.



 

Section 3.21 Employment Matters.

 

(a) Section 3.21(a) of the Disclosure Schedules contains a list of all persons
who are officers, managers, employees, independent contractors or consultants of
the Company and each of the Acquired Subsidiaries as of the date hereof,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
Except as set forth in Section 3.21(a) of the Disclosure Schedules, as of the
date hereof, all compensation, including wages, commissions and bonuses, payable
to all employees, independent contractors or consultants of the Company and the
Acquired Subsidiaries for services performed on or prior to the date hereof have
been paid in full (or accrued in full on the audited balance sheet contained in
the Closing Statement) and there are no outstanding agreements, understandings
or commitments of the Company or any of the Acquired Subsidiaries with respect
to any compensation, commissions or bonuses.

 



 35 

 

 

(b) Neither the Company nor any of the Acquired Subsidiaries, has been, for the
past five (5) years, a party to, bound by, or negotiating any collective
bargaining agreement or other Contract with a union, works council or labor
organization (collectively, “Union”), and there is not, and has not been for the
past five (5) years, any Union representing or purporting to represent any
employee of the Company or any of the Acquired Subsidiaries, and no Union or
group of employees is seeking or has sought to organize employees for the
purpose of collective bargaining. There has never been, nor has there been any
threat of, any strike, slowdown, work stoppage, lockout, concerted refusal to
work overtime or other similar labor disruption or dispute affecting the Company
or any of the Acquired Subsidiaries or any of their respective employees.
Neither the Company nor any of the Acquired Subsidiaries has no duty to bargain
with any Union.

 

(c) The Company and each of the Acquired Subsidiaries is and has been in
compliance with all applicable Laws pertaining to employment and employment
practices, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, hiring, promotion
and termination of employees, working conditions, meal and break periods,
privacy, health and safety, workers’ compensation, leaves of absence and
unemployment insurance. All individuals characterized and treated by the Company
or any of the Acquired Subsidiaries as independent contractors or consultants
are properly treated as independent contractors under all applicable Laws. All
employees of the Company or any of the Acquired Subsidiaries classified as
exempt under the Fair Labor Standards Act and state and local wage and hour laws
are properly classified. There are no Actions against the Company pending, or to
the Sellers’ Knowledge, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant, volunteer, intern or
independent contractor of the Company, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours or any other employment related matter
arising under applicable Laws.

 



(d) The Company and each of the Acquired Subsidiaries has complied to the extent
required in all material respects with the WARN Act and it has no plans to
undertake any action in the future that would trigger the WARN Act.

 

(e) With respect to each Government Contract, the Company and each Acquired
Subsidiary party thereto is and has been in compliance in all material respects
with Executive Order No. 11246 of 1965 (“E.O. 11246”), Section 503 of the
Rehabilitation Act of 1973 (“Section 503”) and the Vietnam Era Veterans’
Readjustment Assistance Act of 1974 (“VEVRAA”), including all implementing
regulations. The Company maintains and complies with affirmative action plans in
compliance with E.O. 11246, Section 503, and VEVRAA, including all implementing
regulations. The Company is not, and has not been for the past five (5) years,
the subject of any audit, investigation, or enforcement action by any
Governmental Authority in connection with any Government Contract or related
compliance with E.O. 11246, Section 503, and VEVRAA. The Company has not been
debarred, suspended, or otherwise made ineligible from doing business with the
United States government or any government contractor.

 



 36 

 



 

Section 3.22 Taxes. Except as set forth on Section 3.22 of the Disclosure
Schedules:

 

(a) The Company and each of the Acquired Subsidiaries has timely filed or has
had timely filed on its behalf (in each case, after giving effect to extensions)
with the appropriate taxing authority, all Tax Returns which it is required to
file under applicable Laws and regulations, and all such Tax Returns are
complete and correct in all material respects and have been prepared in
compliance with all applicable Laws.

 

(b) The Company and each of the Acquired Subsidiaries has timely paid all Taxes
due and owing by it (whether or not such Taxes are shown or required to be shown
on a Tax Return).

 

(c) No deficiency or adjustment in respect of Taxes has been proposed, asserted
or assessed by any Taxing Authority against the Company or any of the Acquired
Subsidiaries. There are no outstanding refund claims with respect to any Tax or
Tax Return of the Company or any of the Acquired Subsidiaries.

 

(d) The Company and each of the Acquired Subsidiaries has withheld and paid over
to the appropriate taxing authority all Taxes which it is required to withhold
from amounts paid or owing to any employee, independent contractor, member,
equity holder, creditor or other Person, and each Person who has received
compensation for the performance of services on behalf of any of the Company or
any of the Acquired Subsidiaries has been properly classified as an exempt or
non-exempt employee or an independent contractor of any of the Company or any of
the Acquired Subsidiaries in accordance with applicable Laws.

 

(e) Neither the Company nor any of the Acquired Subsidiaries is currently
subject to any Encumbrances for Taxes, other than Permitted Encumbrances,
imposed upon any of the assets or properties of the Company or any of the
Acquired Subsidiaries.

 

(f) Neither the Company nor any of the Acquired Subsidiaries has waived any
statute of limitations with respect to any Taxes or agreed to or been granted
any extension of time for filing any Tax Return which has not been filed, and
neither the Company nor any of the Acquired Subsidiaries has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to any Tax assessment or deficiency that in either case is still in
effect.



 

(g) No foreign, federal, state or local Tax audits, examinations,
investigations, suits, claims, administrative or judicial Tax proceedings or
other Actions are, outstanding, pending or being conducted, or, to the Sellers’
Knowledge, threatened against or with respect to any of the Company or any of
the Acquired Subsidiaries, and there are no Tax matters under discussion with
any taxing authority concerning any Tax Return or Tax of any of the Company or
any of the Acquired Subsidiaries are reasonably expected to result in a Tax
liability of the Company or any of the Acquired Subsidiaries.

 

(h) Neither the Company nor any of the Acquired Subsidiaries has received from
any foreign, federal, state or local taxing authority (including jurisdictions
where the Company or any of the Acquired Subsidiaries has not filed Tax Returns)
any (i) notice indicating an intent to open an audit or other review, (ii)
request for information related to Tax matters, or (ii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted or assessed by any
taxing authority or other Governmental Authority against the Company or any of
the Acquired Subsidiaries

 



 37 

 

 

(i) Section 3.22(i) of the Disclosure Schedules contains a list of all
jurisdictions (whether foreign or domestic) in which any Tax is properly payable
or any Tax Return is properly required to be filed by the Company or any of the
Acquired Subsidiaries.

 

(j) No claim has ever been made by a taxing authority in a jurisdiction where
the Company or any of the Acquired Subsidiaries does not file Tax Returns that
the Company or any of the Acquired Subsidiaries is or may be subject to Taxes
assessed by such jurisdiction.

 

(k) Neither the Company nor any of the Acquired Subsidiaries is currently
liable, nor does the Company nor any of the Acquired Subsidiaries have any
potential liability, for the Taxes of another Person (i) under Treasury
Regulations Section 1.1502-6 (or comparable provisions of state, local or
foreign Law) or (ii) as a transferee or successor, or (iii) by contract, other
agreement or otherwise. Neither the Company nor any of the Acquired Subsidiaries
is a party to or bound by any Tax allocation or Tax sharing agreement.

 

(l) Since June 30, 2017 neither the Company nor any of the Acquired Subsidiaries
has incurred any liability for Taxes arising from extraordinary gains or losses,
as that term is used in GAAP.

 

(m) Neither the Company nor any of the Acquired Subsidiaries has executed or
entered into a “closing agreement” pursuant to Code Section 7121 (or any
comparable provisions of state, local or foreign Law), and neither the Company
nor any of the Acquired Subsidiaries has obtained, nor is any request for
outstanding, any private letter ruling from the IRS or comparable ruling from
any other taxing authority.

 

(n) Neither the Company nor any of the Acquired Subsidiaries shall be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) change in method of accounting for a taxable period (or
portion thereof) ending on or prior to the Closing Date, (ii) any sale reported
on the installment method or open transaction disposition where such sale or
transaction occurred on or prior to the Closing Date, (iii) any prepaid amount
received on or prior to the Closing Date, (iv) any election made pursuant to
Code Section 108(i), or (v) any intercompany transaction or excess loss account
under Code Section 1502 (or any comparable provisions of state, local or foreign
Tax Law).



 

(o) The Company is currently classified as a partnership and each of the
Acquired Subsidiaries is currently classified as an entity disregarded as
separate from the Company for U.S. federal income Tax purposes (and where
applicable, state and local Tax purposes), and the Company and each of the
Acquired Subsidiaries has been so classified since its date of formation.
Neither the Company nor any of the Acquired Subsidiaries has made any election,
taken any action or filed or furnished any Tax Return on a basis that is
inconsistent with the foregoing.

 

(p) Neither the Company nor any of the Acquired Subsidiaries is or has been a
party to any “reportable transaction,” as defined in Code Section 6707A(c)(1)
and Treasury Regulations Section 1.6011-4(b) (or any comparable provisions of
state, local or foreign Tax Law).

 



 38 

 

 

(q) Neither the Company nor any of the Acquired Subsidiaries has distributed the
stock of another Person, or has had its stock distributed by another Person, in
a transaction that purported or intended to be governed in whole or in part by
Code Section 355 or Code Section 361.

 

(r) Neither the Company nor any of the Acquired Subsidiaries has been a United
States real property holding corporation within the meaning of Code Section
897(c) during the applicable period specified in Code Section 897(c)(1)(A)(ii).

 

(s) Neither the Company nor any of the Acquired Subsidiaries (i) is a
“controlled foreign corporation” as defined in Code Section 957, (ii) is a
“passive foreign investment company” within the meaning of Code Section 1297, or
(iii) is a resident for Tax purposes or has a permanent establishment in any
country with which the United States has a relevant Tax treaty, as defined in
such relevant Tax treaty, and does not otherwise operate or conduct business
through any branch, agency or otherwise in any country other than the United
States.

 

Section 3.23 Books and Records. The minute books of the Company and each of the
Acquired Subsidiaries have been made available to Buyer, are materially complete
and correct, and have been maintained in accordance with sound business
practices. The minute books of the Company and each of the Acquired Subsidiaries
contain materially accurate and complete records of all meetings, and actions
taken by written consent of, the members and the managers, and no meeting, or
action taken by written consent, of any such members or managers has been held
for which minutes or a written consent have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.

 

Section 3.24 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Sellers, the Company, or any of
the Acquired Subsidiaries.



 

Section 3.25 Transactions with Affiliates. Section 3.25 of the Disclosure
Schedules sets forth each contract, agreement, loan arrangement or understanding
of any Affiliate with, or relating to the Company or any of the Acquired
Subsidiaries or any of the properties or assets of the Company or any of the
Acquired Companies (“Affiliate Contracts”). Except as described in Section 3.25
of the Disclosure Schedules, no Affiliate has any interest in the Owned Real
Property or the Leased Real Property, the personal property or any other
property (real, personal or mixed), tangible or intangible, used or currently
intended to be used by the Company or any of the Acquired Subsidiaries.

 

Section 3.26 Investor Representations. Each Seller further represents that;

 

(a) The Shares of the Buyer have not been registered under the Securities Act of
1933 (the “Securities Act”) or the securities laws of any other jurisdiction,
are issued in reliance upon federal and state exemptions for transactions not
involving a public offering and cannot be disposed of unless (i) they are
subsequently registered or exempted from registration under the Securities Act
and (ii) the provisions of this Agreement have been complied with;

 

(b) Each Seller agrees that it will not take any action that could have an
adverse effect on the availability of the exemption from registration provided
by Rule 501 promulgated under the Securities Act with respect to the offer and
sale of the Shares;

 



 39 

 

 

(c) Each Seller has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Buyer and each Seller acknowledges that it has
been provided adequate access to the personnel, properties, premises and records
of the Buyer for such purpose;

 

(d) The determination by each Seller to acquire the Shares has been made by each
Seller independent of any other Seller and independent of any statements or
opinions as to the advisability of such purchase or as to the business,
operations, assets, liabilities, results of operations, financial condition and
prospects of the Buyer that may have been made or given by any other Seller or
by any agent or employee of any other Seller;

 

(e) Each Seller has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Company and making an informed decision with respect thereto;

 

(f) Each Seller is able to bear the economic and financial risk of an investment
in the Company for an indefinite period of time; and

 

(g) Each Seller understands that the Shares are a highly speculative investment,
and contain a restrictive legend, there is a limited market for the Buyer’s
shares and that the Seller or Sellers may not realize full value for the Shares.

 

Section 3.27 Full Disclosure. No representation or warranty by any of the
Sellers in this Agreement and no statement contained in the Disclosure Schedules
to this Agreement or any certificate or other document furnished or to be
furnished to Buyer pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.



 

ARTICLE IV

Representations and warranties of buyer

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Sellers that the statements
contained in this ARTICLE IV are true and correct as of the date hereof.

 

Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution, and delivery by Seller) this Agreement
constitutes a legal, valid, and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 



 40 

 



 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the Organizational Documents of Buyer; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) except as set forth in Section
4.02 of the Disclosure Schedules, require the consent, notice or other action by
any Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.

 

Section 4.03 Investment Purpose. Buyer is acquiring the Membership Interests
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Buyer
acknowledges that the Membership Interests are not registered under the
Securities Act of 1933, as amended, or any state securities laws, and that the
Membership Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.



 

Section 4.05 Legal Proceedings. Except as set forth in Section 4.05 of the
Disclosure Schedules, there are no Actions pending or, to Buyer’s knowledge,
threatened against or by Buyer or any Affiliate of Buyer that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

 

Section 4.06 Capitalization. The capitalization of the Buyer is as set forth on
Schedule 4.06. Except as set forth on Schedule 4.06, the Buyer has not issued
any capital stock since its most recently filed periodic report under the
Securities Exchange Act of 1934.

 

Section 4.07 SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the rules and
regulation of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

 41 

 

 

ARTICLE V

Covenants

 

Section 5.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Sellers shall, and shall cause the Company and each of the Acquired
Subsidiaries to, (x) conduct the business of the Company and the Acquired
Subsidiaries in the ordinary course of business consistent with past practice;
and (y) use reasonable best efforts to maintain and preserve intact the current
organization, business and franchise of the Company and the Acquired
Subsidiaries and to preserve the rights, franchises, goodwill and relationships
of their employees, customers, lenders, suppliers, regulators and others having
business relationships with the Company and the Acquired Subsidiaries. Without
limiting the foregoing, from the date hereof until the Closing Date, Seller
shall:

 

(a) cause the Company and the Acquired Subsidiaries to preserve and maintain all
of its Permits, and to the extent that additional permits are required or must
be transferred, cause the Company to proceed with such actions;

 

(b) cause the Company and the Acquired Subsidiaries to pay its debts, Taxes and
other obligations when due;

 

(c) cause the Company to continue to pursue the USDA Loan by providing all
applications and other materials requested by the USDA and lending parties;



 

(d) cause the Company not to issue any additional membership interests or assume
additional debt, except as specifically set forth in Section 5.03(d).

 

(e) cause the Company and the Acquired Subsidiaries to maintain the properties
and assets owned, operated or used by the Company in the same condition as they
were on the date of this Agreement, subject to reasonable wear and tear, but
continuing regular maintenance practices and schedules for all equipment;

 

(f) cause the Company and the Acquired Subsidiaries to continue in full force
and effect without modification all Insurance Policies, except as required by
applicable Law;

 

(g) cause the Company and the Acquired Subsidiaries to defend and protect its
properties and assets from infringement or usurpation;

 

(h) cause the Company and the Acquired Subsidiaries to perform all of its
material obligations under all Contracts relating to or affecting its
properties, assets or business;

 

(i) cause the Company and the Acquired Subsidiaries to maintain its books and
records in accordance with past practice and GAAP;

 

(j) cause the Company and the Acquired Subsidiaries to comply in all material
respects with all applicable Laws; and

 

(k) cause the Company and the Acquired Subsidiaries not to take or permit any
action that would cause any of the changes, events, or conditions described in
Section 3.08 to occur.

 



 42 

 

 



Section 5.02 Access to Information. From the date hereof until the Closing,
Sellers shall, and shall cause the Company and the Acquired Subsidiaries to, (a)
afford Buyer and its Representatives full and free access to and the right to
inspect all of the Owned Real Property and Leased Real Property, properties,
assets, premises, books and records, Contracts and other documents and data
related to the Company or any of the Acquired Subsidiaries; (b) furnish Buyer
and its Representatives with such financial, operating and other data and
information related to the Company or the Acquired Subsidiaries as Buyer or any
of its Representatives may reasonably request; and (c) instruct the Sellers’
Representatives, the Company, and the Acquired Subsidiaries to cooperate with
Buyer in its investigation of the Company. Without limiting the foregoing,
Sellers shall permit Buyer and its Representatives to conduct environmental due
diligence of the Company, the Acquired Subsidiaries, the Owned Real Property,
and the Leased Real Property, including the collecting and analysis of samples
of indoor or outdoor air, surface water, groundwater or surface or subsurface
land on, at, in, under or from the Company, the Acquired Subsidiaries, the Owned
Real Property, or the Leased Real Property. Any investigation pursuant to this
Section 5.02 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the business of the Company. No investigation by Buyer or
other information received by Buyer shall operate as a waiver or otherwise
affect any representation, warranty, or agreement given or made by Sellers in
this Agreement.

 



 43 

 

 

Section 5.03 No Solicitation of Other Bids.

 

(a) Sellers shall not, and shall not authorize or permit any of their respective
Affiliates (including the Company and each of the Acquired Subsidiaries) or any
of its or their Representatives to, directly or indirectly, (i) encourage,
solicit, initiate, facilitate or continue inquiries regarding an Acquisition
Proposal; (ii) enter into discussions or negotiations with, or provide any
information to, any Person concerning a possible Acquisition Proposal; or (iii)
enter into any agreements or other instruments (whether or not binding)
regarding an Acquisition Proposal. Sellers shall immediately cease and cause to
be terminated, and shall cause its Affiliates (including the Company and each of
the Acquired Subsidiaries) and all of its and their Representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal. For purposes hereof, “Acquisition
Proposal” shall mean any inquiry, proposal or offer from any Person (other than
Buyer or any of its Affiliates) concerning (i) a merger, consolidation,
liquidation, recapitalization or other business combination transaction
involving the Company or any of the Acquired Subsidiaries; (ii) the issuance or
acquisition of membership interests in the Company or any of the Acquired
Subsidiaries; or (iii) the sale, lease, exchange or other disposition of any
significant portion of the Company’s or any of the Acquired Subsidiaries’
properties or assets outside of the ordinary course of business.

 

(b) In addition to the other obligations under this Section 5.03, Sellers’
Representative shall within three Business Days after receipt thereof by Sellers
(or any of their Representatives) advise Buyer orally and in writing of any
Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

 

(c) Sellers agree that the rights and remedies for noncompliance with this
Section 5.03 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.

 

(d) This Section 5.03 shall not restrict the Company from raising additional
equity capital from Sellers or their or its Affiliates, pursuing the USDA Loan,
or redeeming or repurchasing membership interests from minority members;
provided however, Sellers shall provide Buyer with advance notice in writing of
any such transactions contemplated by this Article V, and Buyer shall have the
right to consent to such transaction, which consent shall not be unreasonably
withheld or delayed.

 



 44 

 



 

Section 5.04 Notice of Certain Events.

 

(a) From the date hereof until the Closing, Sellers’ Representative shall
promptly notify Buyer in writing of:

 

(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by any
Seller hereunder not being materially true and correct or (C) has resulted in,
or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 7.02 to be satisfied;

 





(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

 

(iv) any Actions commenced or, to any Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting any Seller or the Company or any
of the Acquired Subsidiaries that, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant to Section 3.17 or that
relates to the consummation of the transactions contemplated by this Agreement.

 

(b) Buyer’s receipt of information pursuant to this Section 5.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by any Seller in this Agreement (including Section 8.02
and Section 9.01(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules; provided, however, that to the extent any representation
and warranty on its face is made as of the Closing Date any such receipt of
information shall be deemed to amend or supplement the Disclosure Schedules
related to representation and warranty.

 

Section 5.05 Confidentiality. From and after the Closing, Sellers shall, and
shall cause each of their Affiliates to, hold, and shall use its reasonable best
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Company or any
of the Acquired Subsidiaries, except to the extent that Sellers can show that
such information (a) is generally available to and known by the public through
no fault of any Seller, any of its Affiliates or their respective
Representatives; or (b) is lawfully acquired by such Seller, any of its
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If any Seller or any of its Affiliates or
their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Sellers’
Representative shall promptly notify Buyer in writing and shall disclose only
that portion of such information which such Seller is advised by its counsel in
writing is legally required to be disclosed, provided that such Seller shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.

 



 45 

 



 



Section 5.06 Non-competition; Non-solicitation.

 

(a) For a period that is the longer of three (3) years commencing on the Closing
Date, or if subject to an Employment Agreement, two (2) from date of termination
of that Employment Agreement (the “Restricted Period”), each Seller shall not,
and shall not permit any of its Affiliates (other than Buyer and its
subsidiaries) to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) intentionally
interfere in any material respect with the business relationships (whether
formed prior to or after the date of this Agreement) between the Company and
customers or suppliers of the Company. Notwithstanding the foregoing, Seller may
own, directly or indirectly, solely as an investment, securities of any Person
traded on any national securities exchange if Seller is not a controlling Person
of, or a member of a group which controls, such Person and does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 





(b) During the Restricted Period, each Seller shall not, and shall not permit
any of its Affiliates to, directly or indirectly, hire or solicit any employee
of the Company or encourage any such employee to leave such employment or hire
any such employee who has left such employment, except pursuant to a general
solicitation which is not directed specifically to any such employees; provided,
that nothing in this Section 5.06(b) shall prevent Seller or any of its
Affiliates from hiring (i) any employee whose employment has been terminated by
the Company or Buyer or (ii) after 90 days from the date of termination of
employment, any employee whose employment has been terminated by the employee.

 

(c) During the Restricted Period, each Seller shall not, and shall not permit
any of its Affiliates to, directly or indirectly, solicit or entice, or attempt
to solicit or entice, any clients or customers of the Company or potential
clients or customers of the Company for purposes of diverting their business or
services from the Company.

 

(d) Seller acknowledges that a breach or threatened breach of this Section 5.06
would give rise to irreparable harm to Buyer, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by Seller of any such obligations, Buyer shall, in addition to
any and all other rights and remedies that may be available to it in respect of
such breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

 

(e) Seller acknowledges that the restrictions contained in this Section 5.06 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 5.06 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
5.06 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 



 46 

 



 

Section 5.07 Governmental Approvals and Consents.

 

(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the other Transaction Documents. Each party shall
cooperate fully with the other party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders, and approvals. The parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing, or impeding the receipt of any required consents,
authorizations, orders, and approvals.

 





(b) Sellers and Buyer shall use reasonable best efforts to give all notices to,
and obtain all consents from, all third parties that are described in Section
3.05 and Section 4.02 of the Disclosure Schedules.

 

(c) Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:

 

(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any Transaction Document;

 

(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Transaction Document; and

 

(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
Transaction Document has been issued, to have such Governmental Order vacated or
lifted.

 

(d) If any consent, approval, or authorization necessary to preserve any right
or benefit under any Contract to which the Company or any Acquired Subsidiary is
a party is not obtained prior to the Closing, Sellers shall, subsequent to the
Closing, cooperate with Buyer, the Company, and the Acquired Subsidiaries in
attempting to obtain such consent, approval, or authorization as promptly
thereafter as practicable. If such consent, approval, or authorization cannot be
obtained, Sellers shall use reasonable best efforts to provide the Company and
the applicable Acquired Subsidiary with the rights and benefits of the affected
Contract for the term thereof, and, if Sellers provide such rights and benefits,
the Company or the applicable Acquired Subsidiary shall assume all obligations
and burdens thereunder.

 



 47 

 

 

(e) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between any Seller or the
Company or any of the Acquired Subsidiaries with Governmental Authorities in the
ordinary course of business, any disclosure which is not permitted by Law or any
disclosure containing confidential information) shall be disclosed to the other
party hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance, or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance,
or contact.

 





(f) Notwithstanding the foregoing, nothing in this Section 5.07 shall require,
or be construed to require, Buyer or any of its Affiliates to agree to (i) sell,
hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Buyer, the Company, any of the Acquired
Subsidiaries, or any of their respective Affiliates; (ii) any conditions
relating to, or changes or restrictions in, the operations of any such assets,
businesses or interests which, in either case, could reasonably be expected to
result in a Material Adverse Effect or materially and adversely impact the
economic or business benefits to Buyer of the transactions contemplated by this
Agreement; or (iii) any material modification or waiver of the terms and
conditions of this Agreement.

 

Section 5.08 Company Indebtedness. No later than two (2) Business Days prior to
the Closing Date, the Sellers’ Representative shall provide the Buyer with
customary payoff letters (the “Payoff Letters”) from all holders of Indebtedness
of the Company or any of the Acquired Subsidiaries, other than those holders
described on Schedule 5.08 (which shall include the Logue Rd Note and the
Company’s obligation to Robert Santucci, neither of which shall be satisfied at
Closing), (which letters shall contain payoff amounts, per diems, wire transfer
instructions and an authorization for the Buyer, and/or the Company to file,
upon payment of such Company Indebtedness, UCC-3 termination statements), and
make arrangements satisfactory to Buyer and its lenders for such holders to
provide to the Company, simultaneously with the repayment of all such Company
Indebtedness, recordable form lien releases, cancelled notes, trademark
assignments and other documents reasonably requested by Buyer. Seller shall also
provide releases and waivers from any minority member who has been or is subject
to a separate buy-out agreement.

 

Section 5.09 Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Sellers shall cause the Company and each of the Acquired
Subsidiaries to, use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VII hereof.

 

Section 5.10 Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed), and the parties shall
cooperate as to the timing and contents of any such announcement.

 

Section 5.11 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

 48 

 



 





ARTICLE VI

Tax matters

Section 6.01 Tax Covenants.

 

(a) Without the prior written consent of Buyer, Sellers (and, prior to the
Closing, the Company, the Acquired Subsidiaries, and their respective Affiliates
or respective Representatives) shall not, to the extent it may affect, or relate
to, the Company or any of the Acquired Subsidiaries, make, change or rescind any
Tax election, amend any Tax Return or take any position on any Tax Return, take
any action, omit to take any action or enter into any other transaction that
would have the effect of increasing the Tax liability or reducing any Tax asset
of Buyer or the Company or any of the Acquired Subsidiaries in respect of any
Post-Closing Tax Period. Sellers agree that Buyer is to have no liability for
any Tax resulting from any action of Sellers, the Company, any of the Acquired
Subsidiaries, any of their respective Affiliates or any of their respective
Representatives, and agree to jointly and severally indemnify and hold harmless
Buyer (and, after the Closing Date, the Company and the Acquired Subsidiaries)
against any such Tax or reduction of any Tax asset.

 

(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid when due half by the Buyer and half by the Sellers (proportionately in
accordance with their respective Allocation Percentages). Sellers shall, at
their own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).

 

(c) Buyer shall prepare, or cause to be prepared, all Tax Returns required to be
filed by the Company or any of the Acquired Subsidiaries after the Closing Date
with respect to a Pre-Closing Tax Period. Any such Tax Return shall be prepared
in a manner consistent with past practice (unless otherwise required by Law) and
without a change of any election or any accounting method and shall be submitted
by Buyer to Sellers’ Representative (together with schedules, statements and, to
the extent requested by Seller, supporting documentation) at least 45 days prior
to the due date (including extensions) of such Tax Return. If Sellers’
Representative objects to any item on any such Tax Return, it shall, within ten
days after delivery of such Tax Return, notify Buyer in writing that it so
objects, specifying with particularity any such item and stating the specific
factual or legal basis for any such objection. If a notice of objection shall be
duly delivered, Buyer and Sellers’ Representative shall negotiate in good faith
and use their reasonable best efforts to resolve such items. If Buyer and
Sellers’ Representative are unable to reach such agreement within ten days after
receipt by Buyer of such notice, the disputed items shall be resolved by the
Independent Accountant and any determination by the Independent Accountant shall
be final. The Independent Accountant shall resolve any disputed items within
twenty days of having the item referred to it pursuant to such procedures as it
may require. If the Independent Accountant is unable to resolve any disputed
items before the due date for such Tax Return, the Tax Return shall be filed as
prepared by Buyer and then amended to reflect the Independent Accountant’s
resolution. The costs, fees, and expenses of the Independent Accountant shall be
borne 50% by Buyer and 50% by Sellers (collectively). The preparation and filing
of any Tax Return of the Company or any of the Acquired Subsidiaries that does
not relate to a Pre-Closing Tax Period shall be exclusively within the control
of Buyer.

 

 49 

 

 

Section 6.02 Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the
Company or any of the Acquired Subsidiaries shall be terminated as of the
Closing Date. After such date neither the Company, any of the Acquired
Subsidiaries, any of the Sellers nor any of Seller’s Affiliates their respective
Representatives shall have any further rights or liabilities thereunder.

 

Section 6.03 Tax Indemnification. Except to the extent treated as a liability in
the calculation of Net AR or as disclosed on the Disclosure Schedules, Sellers,
jointly and severally, shall indemnify the Company, the Acquired Subsidiaries,
Buyer, and each Buyer Indemnitee and hold them harmless from and against (a) any
Loss attributable to any breach of or inaccuracy in any representation or
warranty made in Section 3.22; (b) any Loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in ARTICLE VI; (c) all Taxes of the Company or any of the Acquired
Subsidiaries or relating to the business of the Company or any of the Acquired
Subsidiaries for all Pre-Closing Tax Periods; (d) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company, any of
the Acquired Subsidiaries (or any predecessor of the Company or any of the
Acquired Subsidiaries) is or was a member on or prior to the Closing Date by
reason of a liability under Treasury Regulation Section 1.1502-6 or any
comparable provisions of foreign, state or local Law; and (e) any and all Taxes
of any person imposed on the Company or any of the Acquired Subsidiaries arising
under the principles of transferee or successor liability or by contract,
relating to an event or transaction occurring before the Closing Date. In each
of the above cases, together with any out-of-pocket fees and expenses (including
attorneys’ and accountants’ fees) incurred in connection therewith. Sellers,
jointly and severally, shall reimburse Buyer for any Taxes of the Company or any
of the Acquired Subsidiaries that are the responsibility of Sellers pursuant to
this Section 6.03 within ten Business Days after payment of such Taxes by Buyer,
the Company, or any of the Acquired Subsidiaries.

 

Section 6.04 Straddle Period. In the case of Taxes that are payable with respect
to a taxable period that begins before and ends after the Closing Date (each
such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a) in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and

 

(b) in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.

 

Section 6.05 Contests. Buyer agrees to give written notice to Sellers’
Representative of the receipt of any written notice by the Company, Buyer or any
of Buyer’s Affiliates which involves the assertion of any claim, or the
commencement of any Action, in respect of which an indemnity may be sought by
Buyer pursuant to this ARTICLE VI (a “Tax Claim”); provided, that failure to
comply with this provision shall not affect Buyer’s right to indemnification
hereunder. Buyer shall control the contest or resolution of any Tax Claim;
provided, however, that Buyer shall obtain the prior written consent of Sellers’
Representative (which consent shall not be unreasonably withheld or delayed)
before entering into any settlement of a claim or ceasing to defend such claim;
and, provided further, that Sellers’ Representative shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose, the fees and expenses of which separate counsel shall be borne
solely by Sellers.

 



 50 

 

 



Section 6.06 Cooperation and Exchange of Information. Sellers and Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
ARTICLE VI or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Sellers and Buyer shall each retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Company or any of the Acquired Subsidiaries for any taxable period beginning
before the Closing Date, Sellers or Buyer (as the case may be) shall provide the
other party with reasonable written notice and offer the other party the
opportunity to take custody of such materials.

 

Section 6.07 Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this ARTICLE VI shall be treated as an adjustment to the
Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.

 

Section 6.08 Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.22 and this ARTICLE VI shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.

 

Section 6.09 Overlap. To the extent that any obligation or responsibility
pursuant to ARTICLE VIII may overlap with an obligation or responsibility
pursuant to this ARTICLE VI, the provisions of this ARTICLE VI shall govern
provided that the limitations on liability set forth in ARTICLE VIII shall
apply.

 

ARTICLE VII
Conditions to closing

 

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

 

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b) Sellers shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.05 and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 4.02, in each case, in
form and substance reasonably satisfactory to Buyer and Seller’s Representative,
and no such consent, authorization, order and approval shall have been revoked.

 

 51 

 

 

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) Other than the representations and warranties of Sellers contained in
Section 3.01, Section 3.02, Section 3.03, Section 3.06 and Section 3.24, the
representations and warranties of Sellers contained in this Agreement, the other
Transaction Documents, and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of Sellers contained in Section 3.01, Section 3.02, Section 3.03, Section 3.06
and Section 3.24 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).

 

(b) Sellers and Sellers’ Representative shall have duly performed and complied
in all material respects with all agreements, covenants and conditions required
by this Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Sellers and Sellers’ Representative shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

 

(c) No Action shall have been commenced against Buyer, Sellers, the Company, or
any of the Acquired Subsidiaries which would prevent the Closing. No injunction
or restraining order shall have been issued by any Governmental Authority, and
be in effect, which restrains or prohibits any transaction contemplated hereby.

 

(d) All approvals, consents and waivers that are listed on Section 3.05 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing.

 

(e) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.

 

(f) Sellers shall have delivered to Buyer an executed certificate of the
Secretary (or other executive officer) of the Company certifying: (A) that the
Company’s certificate of formation, and the operating agreement, bylaws or other
applicable organizational documents (which are to be attached to the
certificate) are true and correct as of immediately prior to the Closing, and
(B) certificates of good standing showing that the Company is duly formed and in
good standing and has a legal existence in the state of its formation and in
each of the states where the Company is qualified to do business.

 

 52 

 

 

(g) Buyer shall have received a certificate, dated the Closing Date and signed
by each of the Sellers, that each of the conditions set forth in Section 7.02(a)
and Section 7.02(b) have been satisfied.

 

(h) Sellers shall have delivered to Buyer an executed certificate of the
Secretary (or other executive officer) of the Company and each of the Acquired
Subsidiaries certifying: (A) that the certificate of formation, the operating
agreement, bylaws or other applicable organizational documents (which are to be
attached to the certificate) of the Company and each of the Acquired
Subsidiaries are true and correct as of immediately prior to the Closing, and
(B) certificates of good standing showing that the Company and each of the
Acquired Subsidiaries is duly formed and in good standing and has a legal
existence in the state of its formation and in each of the states where the
Company is qualified to do business.

 

(i) Sellers shall have delivered to Buyer executed Membership Interest Powers or
similar instruments of assignment and conveyance, transferring the Membership
Interests to the Buyer in substantially the form attached as Exhibit C, or
otherwise in form and substance reasonably satisfactory to the Buyer.

 

(j) Sellers shall have delivered certifications duly executed by each Seller in
the form set forth in Treasury Regulations Section 1.1445-2(b)(2)(iv)(A) and
otherwise reasonably satisfactory to the Buyer.

 

(k) Sellers shall have delivered to Buyer the books and records of the Company
and the Acquired Subsidiaries.

 

(l) Sellers shall have delivered to Buyer the Cialone Employment Agreement in
substantially the form attached hereto as Exhibit D, duly executed by Cialone.

 

(m) Sellers shall have delivered to Buyer the Escobedo Employment Agreement in
substantially the form attached hereto as Exhibit E, duly executed by Anthony
Escobedo.

 

(n) Sellers shall have obtained the written consent of Bank of America, the
Naples property landlord, and such other parties as provided in Schedule 7.02(m)
with respect to the consummation of the transactions contemplated herein, in a
form of evidence reasonably satisfactory to Buyer.

 

(o) Buyer shall have completed and shall be satisfied, in its sole and absolute
discretion, with the results of its diligence investigation of the Company and
each of the Acquired Subsidiaries, including confirmation of the historical
financial results and financial projections and audited financial statements of
the Company and each of the Acquired Subsidiaries.

 

(p) Buyer shall have received acquisition financing for the transactions
contemplated by this Agreement, that is reasonably necessary to consummate the
transactions contemplated by this Agreement in the discretion of the Buyer.

 

(q) Buyer shall have received Lock-Up Agreements duly executed by each of
Anthony Cialone and Anthony Escobedo in substantially the form attached hereto
as Exhibit F.

 

(r) Buyer shall have received a Lock-Up Agreement duly executed by Joseph
Vecchio in substantially the form attached hereto as Exhibit G.

 

 53 

 

 

(s) Sellers shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(t) Sellers shall be operating the Immokalee Road property in compliance with
the existing wholesale nursery permit or, if applicable, any written plan agreed
to between the Company and Collier County, to Buyer’s reasonable satisfaction.

 

Section 7.03 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver of Sellers’ Representative, at or prior to the
Closing, of each of the following conditions:

 

(a) Other than the representations and warranties of Buyer contained in Section
4.01 and Section 4.04, the representations and warranties of Buyer contained in
this Agreement, the other Transaction Documents and any certificate or other
writing delivered pursuant hereto shall be true and correct in all respects (in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect) or in all material respects (in the case of any representation
or warranty not qualified by materiality or Material Adverse Effect) on and as
of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of Buyer contained in Section 4.01 and Section 4.04 shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date.

 

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Buyer shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.

 

(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d) All approvals, consents and waivers that are listed on Section 4.02 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Seller at or prior to the Closing.

 

(e) The other Transaction Documents shall have been executed and delivered by
the parties thereto and true and complete copies thereof shall have been
delivered to Sellers’ Representative.

 

(f) Sellers’ Representative shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in Section 7.03(a) and Section 7.03(b) have been satisfied.

 

(g) Sellers’ Representative shall have received a certificate of the Secretary
or an Assistant Secretary (or equivalent officer) of Buyer certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors of Buyer authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby and thereby.

 

 54 

 

 

(h) Sellers’ Representative shall have received a certificate of the Secretary
or an Assistant Secretary (or equivalent officer) of Buyer certifying the names
and signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

(i) Buyer shall have issued the Q2 Stock Consideration to the Sellers, less the
Earnout Shares and Escrow shares, pursuant to each Sellers’ Allocation
Percentage.

 

(j) Buyer shall have issued the Q2 Promissory Note(s).

 

(k) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement, including executed copies of the
documents referenced in Sections 7.02(l), (m), (q) and (r).

 

ARTICLE VIII

Indemnification

 

Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.22 which are subject to
ARTICLE VI) shall survive the Closing and shall remain in full force and effect
until the date that is 18 months from the Closing Date; provided, that the
representations and warranties in (i) Section 3.01, Section 3.03, Section
3.18(b) with respect to current properties, Section 3.24, Section 4.01 and
Section 4.04 shall survive indefinitely, and (ii) Section 3.19 shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days. All covenants and
agreements of the parties contained herein (other than any covenants or
agreements contained in ARTICLE VI which are subject to ARTICLE VI) shall
survive the Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

Section 8.02 Indemnification By Seller. Subject to the other terms and
conditions of this ARTICLE VIII, Sellers shall jointly and severally indemnify
and defend each of Buyer and its Affiliates (including the Company and the
Acquired Subsidiaries) and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement (other than in respect of
Section 3.22, it being understood that the sole remedy for any such inaccuracy
in or breach thereof shall be pursuant to ARTICLE VI), as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or

 

 55 

 

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in ARTICLE VI, it being understood that the sole remedy for any
such breach, violation or failure shall be pursuant to ARTICLE VI).

 

(c) Any losses associated with the fire at the Company’s facility which
commenced on April 28, 2017 which are not satisfied by the Company’s insurers.

 

Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this ARTICLE VIII, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than ARTICLE VI, it being
understood that the sole remedy for any such breach thereof shall be pursuant to
ARTICLE VI).

 

Section 8.04 Indemnification Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

 

(a) Sellers shall not be liable to the Buyer Indemnitees for indemnification
under Section 8.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) exceeds $100,000 of the Purchase Price
(the “Basket”), in which event Sellers shall be required to pay or be liable for
all such Losses from the first dollar. The aggregate amount of all Losses for
which Sellers shall be liable pursuant to Section 8.02(a) shall not exceed
$2,400,000 of the Purchase Price (the “Cap”).

 

(b) Buyer shall not be liable to the Seller’s Representative’s Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar. The aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 8.03(a) shall not exceed the Cap.

 

(c) Notwithstanding the foregoing, the limitations set forth in Section 8.04(a)
shall not apply to Losses based upon, arising out of, with respect to or by
reason of any inaccuracy in or breach of any representation or warranty in
Section 3.01, Section 3.03, Section 3.19, Section 3.20Section 3.24, and Section
4.01.

 

 56 

 

 

(d) For purposes of this ARTICLE VIII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

 

Section 8.05 Indemnification Procedures. The party making a claim under this
ARTICLE VIII is referred to as the “Indemnified Party,” and the party against
whom such claims are asserted under this ARTICLE VIII is referred to as the
“Indemnifying Party.”

 

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 10 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 8.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal, or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 5.05) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

 57 

 

 

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 20 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30 day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 

(d) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Company (including, but not limited to, any such claim in respect of a breach of
the representations and warranties in Section 3.22 hereof or any breach or
violation of or failure to fully perform any covenant, agreement, undertaking or
obligation in ARTICLE VI) shall be governed exclusively by ARTICLE VI hereof.

 

Section 8.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. Notwithstanding the foregoing, any Losses for which Sellers shall be
liable to any Buyer Indemnitee(s), Buyer shall also satisfy any or all of such
Losses in the following order: (i) applying the same against the Earnout Shares
(to the extent such Earnout Shares have not been previously been released
pursuant to the terms of this Agreement) based on the price of $0.15 per share
(subject to any Recapitalization); (ii) if the liability is not fully satisfied
pursuant to clause (i), offsetting the same against the Q2 Promissory Note, or
(iii) if the liability is not fully satisfied pursuant to clauses (i) and (ii)
due to total amount owed, previous release of the Earnout shares or previous
payment of the Notes, cash payment.

 

 58 

 

 

Section 8.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 8.08 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

Section 8.09 Exclusive Remedies. Subject to Section 5.06 and Section 10.12, the
parties acknowledge and agree that their sole and exclusive remedy with respect
to any and all claims (other than claims arising from fraud, criminal activity
or willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in ARTICLE VI and this ARTICLE VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in ARTICLE VI and this ARTICLE VIII.
Nothing in this Section 8.09 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraudulent, criminal or intentional misconduct.

 

ARTICLE IX
Termination

 

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by the mutual written consent of Seller and Buyer;

 

(b) by Buyer by written notice to Seller if:

 

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Seller within ten
days of Seller’s receipt of written notice of such breach from Buyer; or

 

 59 

 

 

(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by October 15, 2017 (the “Initial Termination Date”), unless such
failure shall be due to the failure of Buyer to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing;

 

(c) by Seller by written notice to Buyer if:

 

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer’s receipt of written notice of such breach from Seller; or

 

(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Initial Termination Date unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing.

 

(d) The Initial Termination Date shall be automatically extended to November 30,
2017 if the Buyer (1) has a written financing agreement in place sufficient to
close the transaction or pays the Company an additional $50,000 and (2) is in
good faith is actively seeking to perform or comply to all conditions, covenants
or agreements required for Closing; the Buyer may extend the date a second time,
to January 15, 2018, by paying an additional $50,000 to the Company provided
that it is then in good faith actively seeking to perform or comply to all
conditions, covenants or agreements required for Closing; and

 

(e) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.

 

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

 

(a) as set forth in this ARTICLE IX and Section 5.05 and ARTICLE X hereof; and

 

(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.

 

(c) Notwithstanding the foregoing, in the event of the termination of this
Agreement in accordance with this Article, the fees paid by Buyer to Company
and/or the Sellers in the amount of $150,000.00 shall immediately be returned to
Buyer unless this Agreement is terminated pursuant to Section 9.01(a) or Section
9.01(c).

 

 60 

 

 

ARTICLE X
Miscellaneous

 

Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

Section 10.02 Releases. Effective as of the Closing, each of the Sellers
releases and forever discharges the Company, the Acquired Subsidiaries, and each
officer, director, manager, employee, representative and agent of any of the
foregoing, and Buyer, Company, the Acquired Subsidiaries each hereby release and
forever discharge each Sellers (whether in such Seller’s capacity as a member,
manager, officer, employee or otherwise except for any claims or obligations
under this Agreement, including its exhibits, and the transactions contemplated
hereby), from liability for any and all claims for Losses, of whatever kind of
nature, in law or equity, known or unknown, vested or contingent, suspected or
unsuspected, and whether or not concealed or hidden, whichever have or may have
existed, or which do exist, that may now or hereafter at any time be made or
brought against any such Person or individual by or on behalf of such Seller
arising out of, relating to or in respect of any period on or prior to the
Closing, but excluding (i) rights arising under this Agreement, including its
exhibits, or any other agreements or instruments executed and delivered in
connection with any of the transactions contemplated under this Agreement, (ii)
rights to indemnification under Article VIII hereof, (iii) rights to
indemnification under the articles of formation, operating agreement or other
organizational documents of the Company or the Acquired Subsidiaries as in
effect immediately prior to the Closing or under applicable laws, and (v) any
right to raise any defense or counterclaim or claim, suit or proceeding brought
against such Seller by the Company or the Acquired Subsidiaries. Notwithstanding
the foregoing, Buyer agrees and acknowledges that the Company’s obligations
under the Santucci Note, the Logue Road Note and any Q2 Promissory Note are not
hereby released and remain in full force and effect.

 

Section 10.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the [third] day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.03):

 

 61 

 

 

If to Sellers:

Anthony Cialone

XXXXXX

XXXXXX

Email: XXXXXX

 

Anthony Escobedo

XXXXXX

XXXXXX

Email: XXXXXX

 

Joseph Vecchio

Email: XXXXXX

 

 

Hutchison PLLC

3110 Edwards Mill Road, Suite 300

Raleigh, NC 27612

Facsimile: 855 373 3417

Email: atuffin@hutchlaw.com

Attention: Amalie L. Tuffin

 

If to Buyer:

420 Royal Palm Way, Suite #100

Palm Beach, FL 33480

Email: Chris@Q2Power.com

Attention: Christopher Nelson, President and General Counsel

 

with a copy to:

Dickinson Wright PLLC

350 E. Las Olas Blvd., Suite 1750

Ft. Lauderdale, FL 33301

Facsimile: 1-844-670-6009

Email: JMayersohn@DickinsonWright.com

Attention: Joel D. Mayersohn, Esq.

 

 

Section 10.04 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 10.05 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

 62 

 

 

Section 10.06 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.06(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 10.07 Entire Agreement. This Agreement including its exhibits constitute
the sole and entire agreement of the parties to this Agreement with respect to
the subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the Exhibits and
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will
control.

 

Section 10.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
direct or indirect wholly-owned subsidiaries. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 10.09 No Third-party Beneficiaries. Except as provided in Section 6.03
and ARTICLE VIII, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 10.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

Section 10.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

 

 63 

 

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE
CITY OF PALM BEACH AND COUNTY OF PALM BEACH, AND EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

 

Section 10.12 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 10.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 10.14 Post Closing Covenants.

 

(a) USDA Loan. Sellers shall cooperate with the Company’s reasonable efforts to
procure the USDA Loan in a minimum principal amount of Eight Million Dollars
($8,000,000), or such other amount the parties’ mutually agree, which amount
shall be used in accordance with the USDA Loan Proceeds Schedule, which may be
updated prior to Closing. Vecchio shall provide personal guarantees for the USDA
Loan to the extent required. Buyer will enter into an Indemnification Agreement
with Vecchio and each other guarantor of the USDA Loan (if required) as set
forth on Exhibit H, which agreement shall provide for compensation to Vecchio in
connection with such guarantees, as well as reimbursement for Vecchio’s legal
expenses in connection with such guarantees.

 

 64 

 

 

(b) With respect to any insurance proceeds related to the April 2017 fire which
are received after the Effective Date, the parties agree that the Company shall
retain the sum of (i) $200,000 (as reimbursement for lost revenues), plus (ii)
all capital expenses required to replace items damaged in the fire or directly
ameliorate the effects of the fire (such as pumps and similar equipment), plus
(iii) costs directly related to the fire, including legal fees and fines arising
from matters directly related to the fire, with half of any insurance proceeds
above such amounts listed in (i), (ii) and (iii) above being retained by the
Company for working capital and half being distributable to the Company’s
members in accordance with the terms of the Company’s operating agreement. Buyer
shall pay to Sellers, in accordance with their Allocation Percentages, any
fire-related insurance proceeds to which the Company’s members would have been
entitled to receive pursuant to the preceding sentence if such insurance
proceeds are received post-Closing, after the deductions set forth in (i), (ii)
and (iii) above. For purposes of clarity, any legal fees or other costs related
to addressing zoning matters or code violations related to the use of land
generally (and not specifically to the fire) shall not be covered by this
provision.

 

(c) The parties will establish an escrow (the “Escrow”) in connection with the
representations set forth in Section 3.10(d) and (e) and Section 3.18 (b), and
the closing conditions set forth in Section 7.02(t) (the “Escrow Requirements”)
as they pertain specifically to the Immokalee Road property, equal to $200,000
and 3.5 million shares of Buyer’s common stock, which amounts will be deducted
from the Q2 Promissory Notes and the Stock Consideration Purchase Price,
respectively, delivered to the Company’s members at Closing. The Escrow will be
held at the office of the Buyer’s counsel, and shall be released (1) to the
Company upon written instruction from the Buyers to reimburse the Company for
any documented costs and expenses at the Immokalee Road property related to
fines/penalties, all legal fees for permitting and compliance, and or any other
extraordinary disruption of operations arising from these matters, and (2) to
the Sellers upon written instruction from the Buyers no later than the earlier
to occur of the Company’s relocating from the Immokalee Road property, or the
Company operating in full compliance with the wholesale nursery permit or any
written plan between the Company and Collier County for a period of six months
with no fines, penalties or other negative compliance actions occurring. The
cash portion of the Escrow will be released first, and then the stock portion of
the Escrow will be released and forfeited based on a per share price of $0.15
(subject to any Recapitalization). The Escrow shall not be subject to any
Basket, and any expenses not satisfied by the Escrow shall be covered under the
Indemnification provisions of Article VIII without any Cap.

 

(d) Seller will adopt the following policies and procedures to be instituted
company-wide within a reasonable period following Closing, the details of which
will be reviewed and approved by all parties:

 

a. Mission and Vision and Culture Code

b. Cash Management Policy

c. Accounting Software and Procedures/Internal Controls

d. Safety Policy

e. CRM

 

[SIGNATURE PAGE TO FOLLOW]

 

 65 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



 

SELLER:

Anthony Cialone

    /s/ Anthony Cialone   Name: Anthony Cialone        

SELLER:

Anthony Escobedo

    /s/ Anthony Escobedo   Name: Anthony Escobedo        

SELLER:

Joseph Vecchio

    /s/ Joseph Vecchio   Name: Joseph Vecchio        

BUYER:

Q2Earth, Inc.

      By: /s/ Kevin Bolin   Name: Kevin M. Bolin   Title: Chief Executive
Officer

 



 

 66 

 

 

ENVIRONMENTAL TURNKEY SOLUTIONS, LLC

DISCLOSURE SCHEDULES

 

In connection with that certain Membership Interest Purchase Agreement (the
“Agreement”), dated as of August 29, 2017, among Anthony Cialone, Anthony
Escobedo and Joseph Vecchio (collectively, the “Sellers”) and Q2Earth, Inc., a
Delaware corporation (the “Buyer”), the Sellers hereby deliver these Disclosure
Schedules to the representations and warranties of the Sellers given in the
Agreement.

 

Headings have been inserted in these Disclosure Schedules for reference only and
do not amend the representations and warranties to which they relate or
descriptions of the disclosed items set forth in the Agreement.

 

These Disclosure Schedules and the information and disclosures contained herein
constitute exceptions to the representations and warranties of the Sellers
contained in the Agreement and certain information required to be disclosed
thereby, and shall not be deemed to expand in any way the scope or effect of any
of such representations or warranties. The section numbers in these Disclosure
Schedules correspond to the section numbers in the Agreement. References to any
document do not purport to be complete and are qualified in their entirety by
the document itself.

 

Capitalized terms used but not defined herein shall have the same meanings given
them in the Agreement.

 

 67 

 

 

WATERFALL SCHEDULE 2.02(a)

 

Provided separately – to be finalized at closing

 

 68 

 



 

Schedule 3.02

(Organization and Qualification)

 

The Company and each of the Acquired Subsidiaries are organized in the State of
Florida and in good standing. Neither the Company nor any of the Acquired
Subsidiaries are qualified to do business in another jurisdiction.

 

 69 

 

 

Schedule 3.03(a)

(Membership Interests; Obligations Due to Members)

 

The issued and outstanding Membership Interests of the Company are as follows:

 

Member Units of Membership Interest Anthony M. Cialone 470,000 Joseph Vecchio
470,000 Anthony Escobedo 60,000

 

 70 

 

 

Schedule 3.03(b)

(Acquired Subsidiary Equity Interests)

 

Acquired Subsidiary Company Ownership Interest ETS Realty1, LLC 100% ETS
Compost, LLC 100% ETS Repairs & Maintenance, LLC 100% ETS Transportation, LLC
100% ETS of Sarasota, LLC 100%

 

 71 

 

 

Schedule 3.03(c)

(Options, Warrants and Other Rights; Voting Agreements)

 

1. Amended and Restated Operating Agreement of the Company dated January 1,
2016, by and among Anthony M. Cialone, Joseph J. Vecchio and Anthony Escobedo.

 

2. Operating Agreement and Regulations of ETS Realty1, LLC dated April 16, 2016,
executed by the Company.

 

 72 

 

 

Schedule 3.05

(Consents)

 

The transactions contemplated by the Agreement constitute an Event of Default
under that certain Master Loan and Security Agreement dated November 21, 2016,
by and between the Company and Bank of America, N.A.

 

Pursuant to that certain Lease dated October 1, 2011, by and between the Company
and Michael J. Boran and Ronald L. Brown, as successor co-trustees to the State
Road 864 Land Trust 846 Land Trust Agreement (the “Landlord”), the Company must
obtain the prior written consent of the Landlord in connection with the
transactions contemplated by the Agreement.

 

 73 

 

 

Schedule 3.08

(Absence of Certain Changes, Events and Conditions)

 

Provided separately

 

 74 

 

 

Schedule 3.09(a)

(Material Contracts)

 

Provided separately

 

 75 

 

 

Schedule 3.10(a)

(Encumbrances)

 

The Logue Road Property is mortgaged in favor of Joseph J. Vecchio pursuant to
that certain Mortgage and Security Agreement dated May 25, 2017, by and between
ETS Realty1, LLC and Joseph J. Vecchio.

 

Joseph J. Vecchio has a security interest in certain property of the Company
pursuant to the terms of that certain Security Agreement dated September 8,
2016, by and between the Company and Joseph J. Vecchio.

 

Pursuant to that certain Master Loan and Security Agreement dated November 21,
2016, by and between the Company and Bank of America, N.A. (the “Bank”), the
Bank holds a security interest in the equipment, and certain related collateral,
financed by the following instruments:

 

1. Equipment Security Note No. 001 dated November 22, 2016, in the original
principal amount of $1,013,159.48, issued by the Company in favor of Banc of
America Leasing & Capital, LLC.

 

2. Equipment Security Note No. 002 dated January 5, 2017, in the original
principal amount of $550,000, issued by the Company in favor of Banc of America
Leasing & Capital, LLC.

 

3. Equipment Security Note No. 003 dated February 1, 2017, in the original
principal amount of $202,168,79, issued by the Company in favor of Banc of
America Leasing & Capital, LLC.

 

4. Equipment Security Note No. 004 dated February 10, 2017, in the original
principal amount of $204,155.90, issued by the Company in favor of Banc of
America Leasing & Capital, LLC.

 

5. Equipment Security Note No. 005 dated February 23, 2017, in the original
principal amount of $226,475.34, issued by the Company in favor of Banc of
America Leasing & Capital, LLC.

 

6. Equipment Security Note No. 006 dated March 2, 2017, in the original
principal amount of $44,700, issued by the Company in favor of Banc of America
Leasing & Capital, LLC.

 

7. Equipment Security Note No. 007 dated May 3, 2017, in the original principal
amount of $201,050, issued by the Company in favor of Banc of America Leasing &
Capital, LLC.

 

 76 

 

 

Schedule 3.10(b)

(Owned Real Property)

 

ETS Realty1, LLC owns real property located at 1810 Logue Road, Myakka City,
Florida 34251.

 

 77 

 

 

Schedule 3.10(c)

(Leased Real Property)

 

The Company leases property located at 16004 Immokalee Road, Naples, FL 34120.

 

 78 

 

 

 

 

Schedule 3.10(d)

(Compliance with Real Property Law)

 

Provided separately

 

 79 

 

 

Schedule 3.10(e)

(Real Property Permits and Licenses)

 

Schedule 3.10(d) is hereby incorporated herein by reference thereto.

 

 80 

 

 

Schedule 3.11

(Condition and Sufficiency of Assets)

 

None.

 

 81 

 

 

Schedule 3.12(a)

(Company IP)

 

The Company owns the following trademark applications:

 

Trademark   Application Number   Application Date Old Florida Compost   86430106
  October 21, 2014 Soil Rescue   86430122   October 21, 2014

 

 82 

 

 

Schedule 3.12(b)

(Company IP Agreements)

 

The Company has off-the-shelf licenses for the following software:

 

Licensor Licensed Software Intuit Quickbooks Creative Information Systems SMS
Turbo AT&T and Big Road Fleet Complete and Dashlink Microsoft Office 365 ProPlus
Walz Scale Pay Load Pro Scanner & Scale

 

 83 

 

 

1.

 

Schedule 3.12(c)

(Title to Company IP)

 

The Company and the Acquired Subsidiaries have not entered into agreements with
any of their respective current or former employees or independent contractors
whereby such employees and independent contractors assign to the Company or the
Acquired Subsidiary any ownership interest and right they may have in Company
Intellectual Property or acknowledge the Company’s or an Acquired Subsidiaries’
exclusive ownership of all Company Intellectual Property.

 

 84 

 

 

Schedule 3.12(e)

(Validity of Company IP)

 

The Company has not entered into written non-disclosure agreements with any of
its current or former employees or independent contractors.

 

 85 

 

 

Schedule 3.15(a)

(Material Customers)

 

Provided separately

 

 86 

 

 

Schedule 3.15(b)

(Material Suppliers)

 

Provided separately

 

 87 

 

 

Schedule 3.16

(Insurance)

 

Provided separately

 

 88 

 

 

Schedule 3.17(a)

(Legal Proceedings)

 

The Company plans to file an Action in connection with a fire originating on an
adjoining property that spread to the Company’s property on April 28, 2017 The
Company expended significant resources in its attempt to extinguish the fire and
lost inventory as a result of the fire. The Company may also be subject to
Actions against it in connection with such fire.

 

Other non-material information provided separately

 

 89 

 

 

Schedule 3.17(b)

(Governmental Orders)

 

1. Schedule 3.10(d) is hereby incorporated herein by reference thereto.

 

2. On October 26, 2016, the Company received a Citation and Notification of
Penalty from the U.S. Department of Labor in connection with an OSHA inspection
and was assessed penalties totaling $27,436. Under a Settlement Plan, the
Company is to make 10 monthly payments of $1,371.80 starting December 27, 2016.

 

 90 

 

 

Schedule 3.18(a)

(Compliance with Laws)

 

Schedule 3.10(d) is hereby incorporated herein by reference thereto.

 

 91 

 

 

Schedule 3.18(b)

(Permits)

 

Provided separately

 

 92 

 

 

Schedule 3.19(a)

(Compliance with Environmental Laws)

 

None.

 

 93 

 

 

Schedule 3.19(b)

(Environmental Permits)

 

Provided separately

 

 94 

 

Schedule 3.19(d)

(Hazardous Materials)

 

None.

 

 95 

 

 

Schedule 3.19(e)

(Storage Tanks)

 

3- 500 GL “off road” diesel tanks under cover in enviro-fab spill containment

3- 500 GL “on road” diesel tanks under cover in enviro-fab spill containment

1- 350 GL “off road” double walled portable trailer mounted diesel tank

1-1000 GL “off road” double walled concrete insulated portable trailer mounted
diesel tank

1- 250 GL Gasoline double portable trailer mounted tank

1- 300 GL tote DEF fluid

 

 96 

 

 

Schedule 3.19(f)

(Off-Site Hazardous Materials)

 

None.

 

 97 

 

 

Schedule 3.19(h)

(Environmental Reports)

 

Provided separately

 

 98 

 

 

Schedule 3.19(j)

(Environmental Attributes)

 

None.

 

 99 

 

 

Schedule 3.20(a)

(Benefit Plans)

 

Provided separately

 

 100 

 



 

Schedule 3.20(c)

(Benefit Plan Compliance)



 

None.

 

 101 

 

 

Schedule 3.20(l)

(Consequences of Transactions)

 

None.

 

 102 

 

 

Schedule 3.21(a)

(Officers, Employees and Consultants)

 

Provided separately

 

 103 

 





 



Schedule 3.21(c)

(Compliance with Employment Laws)

 

Provided separately

 

 104 

 

 

Schedule 3.22

(Taxes)

 

None.

 

 105 

 

 

Schedule 3.22(i)

(Tax Jurisdictions)

 

1. United States of America 2. State of Florida 3. Collier County, Florida

 

 106 

 

 

Schedule 3.25

(Transactions with Affiliates)

 

Provided separately

 

 107 

 

 

Q2Earth

Schedule 4.02

(Conflicts, Consents)

 

Notices: Securities Exchange Commission (SEC) Form 8-K filings Consents: None
known

 

 108 

 

 

Q2Earth

Schedule 4.05

(Legal Proceedings)

 

None

 

 109 

 

 

Q2Earth

Schedule 4.06

(Capitalization)

 

 

CURRENT Q2P CAP TABLE  Shares Out        Common Stock (as of 8/21/17) 
 31,133,559  Common Stock - Management   17,000,000  Total Voting Common Stock
Outstanding   48,133,559 

 

Convertible Securities  Balance   Exercise
Price   Shares  Convertible Note  $165,000   $0.15    1,100,000  Convertible
Preferred Stock  $600,000   $0.15    4,000,000                   Warrants      
$0.50    3,187,345  Employee Stock Options       $0.21    5,915,480  Total
Convertible Shares             14,202,825 

 

Non-Convertible Debt  Balance  Term Note (12/31/17 maturity)  $150,000 

 

Convertible “Bridge” Note in total principal amount of $1,641,908

 

 110 

 

 

 